Supreme Court of Florida
                                   ____________

                                   No. SC15-1538
                                   ____________


                         EMMA GAYLE WEAVER, etc.,
                                Petitioner,

                                         vs.

                       STEPHEN C. MYERS, M.D., et al.,
                               Respondents.

                                [November 9, 2017]

LEWIS, J.

      This case involves a Florida constitutional challenge to the 2013

amendments to sections 766.106 and 766.1065 of the Florida Statutes. Generally,

the statutes pertain to invasive presuit notice requirements that must be satisfied

before a medical negligence action may be filed, as well as an informal discovery

process that accompanies that presuit notice process, and the amendments at issue

here authorize secret, ex parte interviews as part of the informal discovery process.

The First District Court of Appeal upheld the constitutionality of these statutory

amendments in Weaver v. Myers, 170 So. 3d 873, 883 (Fla. 1st DCA 2015).
Weaver then petitioned this Court for review.1 Because the district court expressly

declared a state statute valid, this Court has discretionary jurisdiction to review the

decision. See art. V, § 3(b)(3), Fla. Const. We accept that jurisdiction.

                         STATUTORY BACKGROUND

      Since 2011, before filing a medical negligence action in Florida, a claimant

must satisfy statutory requirements, which include conducting a presuit

investigation process to ascertain whether there are reasonable grounds to believe

that the defendant medical provider was negligent, and that the negligence resulted

in injury to the claimant. § 766.203(2)(a)-(b), Fla. Stat. (2016).

      Following that investigation, a claimant must give each prospective

defendant presuit notice of intent to initiate litigation and make certain disclosures.

§ 766.106(2)(a), Fla. Stat. (2016). The notice must disclose, where available, a list

of all health care providers seen by the claimant for the injuries complained of and

all known health care providers seen during the two-year period prior to the alleged

act of negligence. Id. Furthermore, a medical malpractice claimant must furnish




      1. An amicus brief by the Florida Justice Association has been filed in
support of Weaver. Amicus briefs by the State of Florida, the Florida Justice
Reform Institute, and the Florida Hospital Association/Florida Medical
Association/American Medical Association have been filed in support of Dr.
Myers.


                                         -2-
all medical records that the presuit investigation expert relied upon in signing an

affidavit indicating a good-faith basis to believe a valid claim exists. See id.

      In addition, the presuit notice must include an executed authorization form

that is provided in section 766.1065 of the Florida Statutes. Id. That executed

authorization form is titled “Authorization for Release of Protected Health

Information.” § 766.1065, Fla. Stat. (2016). By executing the authorization form

in compliance with the statutory presuit notice requirement, the claimant is

required to authorize the release of protected verbal and written health information

that is potentially relevant to the claim of medical negligence in the possession of

the health care providers listed in the notice disclosures. § 766.1065(3)B.1.-2., Fla.

Stat. However, this authorization is not a blanket authorization—it excludes health

care providers who do not possess information that is potentially relevant to the

claim. § 766.1065(3)C. Nevertheless, the claimant is required to name these

providers and provide the dates of treatments rendered by others. Id.

      As part of this presuit machinery unique to medical malpractice claims, “the

parties shall make discoverable information available without formal discovery.” §

766.106(6)(a), Fla. Stat. Under this informal discovery, a prospective defendant

may require a medical malpractice claimant seeking redress to: (1) give an

unsworn statement; (2) produce requested documents, things, and medical records;

(3) submit to a physical or mental examination; (4) answer written questions; and


                                         -3-
(5) authorize treating health care providers to give unsworn statements. See

§ 766.106(6)(b), Fla. Stat. The statutory scheme further provides, however, that

“work product generated by the presuit screening process is not discoverable or

admissible in any civil action for any purpose by the opposing party.” §

766.106(5), Fla. Stat. But, failure to participate in informal discovery “is grounds

for dismissal of claims or defenses ultimately asserted.” § 766.106(6)(a), Fla. Stat.

                           AMENDMENTS AT ISSUE

      While it retained the scheme described above, in 2013, the Legislature added

secret, ex parte interviews to the list of informal discovery devices to which a

medical malpractice claimant seeking redress must consent:

             Interviews of treating health care providers.—A prospective
      defendant or his or her legal representative may interview the
      claimant’s treating health care providers consistent with the
      authorization for release of protected health information. This
      subparagraph does not require a claimant’s treating health care
      provider to submit to a request for an interview. Notice of the intent
      to conduct an interview shall be provided to the claimant or the
      claimant’s legal representative, who shall be responsible for arranging
      a mutually convenient date, time, and location for the interview within
      15 days after the request is made. For subsequent interviews, the
      prospective defendant or his or her representative shall notify the
      claimant and his or her legal representative at least 72 hours before the
      subsequent interview. If the claimant’s attorney fails to schedule an
      interview, the prospective defendant or his or her legal representative
      may attempt to conduct an interview without further notice to the
      claimant or the claimant’s legal representative.

§ 766.106(6)(b)5., Fla. Stat. (emphasis added); Ch. 2013-108, § 3, at 5, Laws of

Fla. Thus, that plain language requires that, upon request by the prospective

                                        -4-
defendant, the medical malpractice claimant must arrange for an interview between

his or her treating health care providers and the prospective defendant or legal

representatives of such defendant within fifteen days of the request. Without

providing any limitation on the number of interviews, the plain language further

provides for arranging subsequent interviews with 72-hours’ notice. However, if at

any time the medical malpractice claimant’s attorney fails to schedule a requested

interview, then the prospective defendant or his lawyers may unilaterally and

without notice schedule the claimant’s treating health care providers for such an

interview without any notice to the claimant whatsoever. Nothing prevents

multiple attempts at securing such interviews.

      Further, the statutorily mandated authorization form was also amended and

makes clear that the prospective defendant may interview the claimant’s treating

health care providers ex parte in secret, without the claimant or the claimant’s

attorney present:

            This authorization expressly allows the persons or class of
      persons listed in subsections D.2.-4. above to interview the health care
      providers listed in subsections B.1.-2. above, without the presence of
      the Patient or the Patient’s attorney.

§ 766.1065(3)E., Fla. Stat. (emphasis added); Ch. 2013-108, § 4, at 7, Laws of Fla.

However, because “[t]his authorization expressly allows the persons or class of

persons listed in subsections D.2.-4. above to interview,” the authorization requires

a medical malpractice claimant to expose health care providers to such clandestine,

                                        -5-
ex parte interviews not only with the prospective defendant, but also with a broad

set of parties, including related insurers, expert witnesses, attorneys, and support

staff:

               2. Any liability insurer or self-insurer providing liability
         insurance coverage, self-insurance, or defense to any health care
         provider to whom presuit notice is given, or to any health care
         provider listed in subsections B.1.-2. above, regarding the care and
         treatment of the Patient.

               3. Any consulting or testifying expert employed by or on
         behalf of (name of health care provider to whom presuit notice was
         given) and his/her/its insurer(s), self-insurer(s), or attorney(s)
         regarding the matter of the presuit notice accompanying this
         authorization.

                 4. Any attorney (including his/her staff) employed by or on
         behalf of (name of health care provider to whom presuit notice was
         given) or employed by or on behalf of any health care provider(s)
         listed in subsections B.1.-2. above, regarding the matter of the presuit
         notice accompanying this authorization or the care and treatment of
         the Patient.

§ 766.1065(3)D.2.-4., Fla. Stat.

         The Legislature did not amend the statute without some expression of its

intent. Specifically, in 2013, the Legislature added a third express purpose for the

release of the protected health information: “Obtaining legal advice or

representation arising out of the medical negligence claim described in the

accompanying presuit notice.” § 766.1065(3)A.3., Fla. Stat.; Ch. 2013-108, § 4, at

6, Laws of Fla. Before the amendments, the stated purpose of the mandatory

authorization was twofold—to facilitate the investigation and evaluation of the

                                           -6-
claim, or to defend against any litigation arising out of the claim. §

766.1065(3)A.1.-2., Fla. Stat. (2012); Ch. 2013-108, § 4, at 6, Laws of Fla.

      Further, as was true before the 2013 amendments, it remains true today that

these conditions imposed by the Legislature are nonnegotiable. Specifically, “If

the authorization required by this section is revoked, the presuit notice under s.

766.106(2) is deemed retroactively void from the date of issuance, and any tolling

effect that the presuit notice may have had on any applicable statute-of-limitations

period is retroactively rendered void.” § 766.1065(2), Fla. Stat. (2016); see also

generally § 95.11(4)(b), Fla. Stat. (2016) (“An action for medical malpractice shall

be commenced within 2 years from the time the incident giving rise to the action

occurred or within 2 years from the time the incident is discovered, or should have

been discovered with the exercise of due diligence . . . .”). Thus, as the decision

below correctly recognized, a claimant now cannot institute a medical malpractice

action without authorizing ex parte interviews between the claimant’s health care

providers and the potential defendant. Weaver, 170 So. 3d at 877.

              FACTUAL AND PROCEDURAL BACKGROUND

      Faced with the expanded disclosure requirements, Petitioner Emma Gayle

Weaver (Weaver), individually and as personal representative of the estate of her

late husband Thomas Weaver (Thomas), filed an action against Respondent Dr.

Stephen C. Myers for declaratory judgment and injunctive relief with regard to the


                                         -7-
2013 amendments on the date they became effective. Weaver contended that Dr.

Myers provided care to Thomas that allegedly led to his injury and death. Relevant

here, Weaver contended that the 2013 amendments violated the right of access to

courts and the right to privacy under the Florida Constitution.

      With regard to the right to privacy claim, the trial court granted in part Dr.

Myers’ motion to dismiss and dismissed Weaver’s privacy claim. The trial court

first concluded that an estate cannot assert any privacy rights on behalf of a

decedent because such rights under the Florida Constitution absolutely terminate

upon death and essentially are retroactively destroyed. The court then held that

even if Weaver could assert Thomas’ privacy rights, the claim should still be

dismissed because a constitutional privacy challenge can only be asserted to

protect against a government entity or actor even though it is obvious that a state

statute is authorizing the invasion here.

      With regard to the access to courts challenge, on June 24, 2014, the trial

court granted Dr. Myers’ motion for summary judgment. The trial court reasoned

that the predecessor statute to section 766.106 was held to be valid under the

applicable provision of the Florida Constitution. See Lindberg v. Hosp. Corp. of

Am., 545 So. 2d 1384, 1386 (Fla. 4th DCA 1989), approved 571 So. 2d 446 (Fla.

1990). The court then concluded the addition of the secret ex parte interviews do




                                            -8-
not represent a material change sufficient to render the statute an impermissible

burden on access to courts.

      On appeal, the First District affirmed. Weaver, 170 So. 3d at 883. With

regard to access to courts, the First District stated that “[a] statute which merely

imposes a condition precedent to suit without abolishing or eliminating a

substantive right must be upheld in the face of a constitutional challenge unless the

statute ‘create[s] a significantly difficult impediment to . . . right of access.’ ” Id.

at 882 (quoting Henderson v. Crosby, 883 So. 2d 847, 854 (Fla. 1st DCA 2004)

(quoting Mitchell v. Moore, 786 So. 2d 521 (Fla. 2001))). The district court

determined that the signing and serving of the mandatory authorization as part of

the presuit process does not “abolish or eliminate” any substantive right, and

concluded that “all that is imposed is a precondition to suit, in addition to those

that are already in existence under chapter 766.” Id. It then stated:

             Though [Weaver] is correct that the amendments to the
      authorization for release of protected health information now require
      the claimant to expressly authorize ex parte interviews between
      former health care practitioners with information relevant to the
      potential lawsuit and the potential defendant, we find that like the
      presuit notice requirement itself, this is a reasonable condition
      precedent to filing suit, and, thus, does not violate her right to access
      the courts.

Id. at 882-83.

      With regard to the privacy challenge, the district court, unlike the trial court,

addressed this claim on the merits and concluded that “any privacy rights that

                                           -9-
might attach to a claimant’s medical information are waived once that information

is placed at issue by filing a medical malpractice claim. Thus, by filing the

medical malpractice lawsuit, the decedent’s medical condition is at issue.” Id. at

883 (citations omitted). The district court further noted that prior to the 2013

amendments, potential claimants were already required to disclose and produce

relevant medical records to the defense during the presuit process. Id. The court

below did not acknowledge or even address the concept of non-relevant matters

and privacy rights related thereto.

      Therefore, the district court upheld the constitutionality of the statutes. This

review follows.

                                      ANALYSIS

      Weaver contends that the Legislature’s passage of certain amendments to

sections 766.106 and 766.1065 of the Florida Statutes are unconstitutional for

several reasons. First, Weaver contends that the amendments violate the right to

privacy explicitly provided for in the Florida Constitution. Relatedly, Weaver also

contends that placing a prerequisite condition on her action for wrongful death

requiring the release of Thomas’ medical records and the facilitation of ex parte,

secret presuit interviews with Thomas’ medical providers violates the right to

access to courts. Because these issues are questions of Florida constitutional law,




                                        - 10 -
our review is de novo. Caribbean Conservation Corp. v. Fla. Fish & Wildlife

Conservation Comm’n, 838 So. 2d 492, 500 (Fla. 2003).

      The United States Supreme Court has explained that the United States

Constitution does not mention the right to privacy, but that it is a pervasive right

touching on many aspects of life and the right of privacy finds its roots throughout

the Bill of Rights and in the Fourteenth Amendment:

             The Constitution does not explicitly mention any right of
      privacy. In a line of decisions, however, going back perhaps as far as
      Union Pacific R. Co. v. Botsford, 141 U.S. 250, 251 (1891), the Court
      has recognized that a right of personal privacy, or a guarantee of
      certain areas or zones of privacy, does exist under the Constitution. In
      varying contexts, the Court or individual Justices have, indeed, found
      at least the roots of that right in the First Amendment; in the Fourth
      and Fifth Amendments; in the penumbras of the Bill of Rights; in the
      Ninth Amendment; or in the concept of liberty guaranteed by the first
      section of the Fourteenth Amendment. These decisions make it clear
      that only personal rights that can be deemed “fundamental” or
      “implicit in the concept of ordered liberty,” are included in this
      guarantee of personal privacy. They also make it clear that the right
      has some extension to activities relating to marriage; procreation;
      contraception; family relationships; and child rearing and education.

Roe v. Wade, 410 U.S. 113, 152-53 (1973), holding modified by Planned

Parenthood of Se. Pa. v. Casey, 505 U.S. 833 (1992) (internal citations omitted).

      While the federal right to privacy is pervasive and is revealed by judicial

interpretation, we need not rely on federal law but look only to the Florida

Constitution, which explicitly provides a right to privacy:




                                        - 11 -
      Every natural person has the right to be let alone and free from
      governmental intrusion into the person’s private life except as
      otherwise provided herein.

Art. I, § 23, Fla. Const. (1980). This provision was added by Florida voters in

1980 and remains unchanged.

      We have explained that the right to privacy in the Florida Constitution is

broader, more fundamental, and more highly guarded than any federal counterpart:

             This amendment is an independent, freestanding constitutional
      provision which declares the fundamental right to privacy. Article I,
      section 23, was intentionally phrased in strong terms. The drafters of
      the amendment rejected the use of the words “unreasonable” or
      “unwarranted” before the phrase “governmental intrusion” in order to
      make the privacy right as strong as possible. Since the people of this
      state exercised their prerogative and enacted an amendment to the
      Florida Constitution which expressly and succinctly provides for a
      strong right of privacy not found in the United States Constitution, it
      can only be concluded that the right is much broader in scope than
      that of the Federal Constitution.

Winfield v. Div. of Pari-Mutuel Wagering, 477 So. 2d 544, 548 (Fla. 1985); see N.

Fla. Women’s Health & Counseling Servs., Inc. v. State, 866 So. 2d 612, 634-35

(Fla. 2003). The right of privacy “ensures that individuals are able ‘to determine

for themselves when, how and to what extent information about them is

communicated to others.’ ” Shaktman v. State, 553 So. 2d 148, 150 (Fla. 1989)

(quoting A. Westin, Privacy and Freedom 7 (1967)).

      Specifically relevant here, we have held in no uncertain terms that “[a]

patient’s medical records enjoy a confidential status by virtue of the right to


                                        - 12 -
privacy contained in the Florida Constitution . . . .” State v. Johnson, 814 So. 2d
390, 393 (Fla. 2002). We have further recognized that “[t]he potential for invasion

of privacy is inherent in the litigation process.” Rasmussen v. S. Fla. Blood Serv.,

Inc., 500 So. 2d 533, 535 (Fla. 1987).

      This would not be the first time that a Florida court has balanced a

decedent’s constitutional right to privacy over information occurring during the

person’s lifetime against the right to access to that information in litigation. In

Antico v. Sindt Trucking, Inc., 148 So. 3d 163, 164 (Fla. 1st DCA 2014), which

also involved a wrongful death action, the administrator of an estate raised a

constitutional privacy challenge to discovery of the contents of the decedent’s cell

phone. Specifically, the case involved a fatal automobile accident and the

wrongful-death-action defendant filed a motion for permission to have an expert

inspect the decedent’s cellphone for data from the day of the accident—data

pertaining to “use and location information, internet website access history, email

messages, and social and photo media posted and reviewed on the day of the

accident.” Id. The administrator of the decedent’s estate “objected to the

cellphone inspection citing the decedent’s privacy rights under the Florida

Constitution.” Id. The trial court ultimately granted the motion to examine the cell

phone, but recognized the decedent’s privacy interests and set very strict

parameters for the expert’s confidential inspection. Id. at 164-65.


                                         - 13 -
      Notwithstanding the strict parameters set by the trial court in Antico, the

administrator of the estate filed a petition for writ of certiorari with the First

District asserting that the trial court’s order departed from the essential

requirements of law by not granting stronger protections. Id. at 165-66. In

exercising certiorari jurisdiction over the petition, the First District held that the

irreparable harm component of its jurisdiction in that case was satisfied “because

irreparable harm can be presumed where a discovery order compels production of

matters implicating privacy rights.” Id. Thus, by exercising its certiorari

jurisdiction, the district court necessarily held that the decedent had an enforceable

constitutional right to privacy in the litigation context.

      In denying relief from the highly limited grant of discovery over the cell

phone’s contents, the Antico court noted that the trial court had adequately

accounted for the decedent’s privacy right:

      The record here indicates that the trial court closely considered how to
      balance Respondents’ discovery rights and the decedent’s privacy
      rights. The order highlighted the relevance of the cellphone’s data to
      the Respondents’ defense and it set forth strict procedures controlling
      how the inspection process would proceed.
      ....
             The other side of the equation—the countervailing privacy
      interest involved with the discovery of data on a cellphone—is also
      very important. . . . But we are satisfied that the order adequately
      safeguards privacy interests under the circumstances here where
      Petitioner was given the opportunity, but advanced no alternative
      plan.




                                          - 14 -
Id. at 166-67 (emphasis added). For emphasis, the Antico court performed its

review of the discovery objection pursuant to the constitutional privacy right of the

decedent. Id. at 164. (“Citing the privacy provision, article I, section 23, of the

Florida Constitution, and the rules of civil procedure, the personal representative of

Tabitha Antico’s estate (Petitioner) objects to an order entered by the trial court

. . . Petitioner objected to the cellphone inspection citing the decedent’s privacy

rights under the Florida Constitution.” (emphasis added)).

      Consistent with Antico, the decision below did not hold that Thomas did not

have a constitutional right to privacy in his protected medical information. The

district court specifically rested its privacy analysis on waiver grounds:

             It is well-established in Florida and across the country that any
      privacy rights that might attach to a claimant’s medical information
      are waived once that information is placed at issue by filing a medical
      malpractice claim. See, e.g., Barker v. Barker, 909 So. 2d 333, 337
      (Fla. 2d DCA 2005); Andreatta v. Hunley, 714 N.E.2d 1154, 1157
      (Ind. Ct. App. 1999). Thus, by filing the medical malpractice lawsuit,
      the decedent’s medical condition is at issue.

Weaver, 170 So. 3d at 883. At no point did the district court hold that the decedent

did not have a right to privacy. See generally id. Indeed, to the contrary, its

waiver analysis was an implicit acknowledgement of that privacy right, as one

cannot waive a right he or she does not have. No other basis was offered for the

First District’s holding as to the privacy issue.




                                         - 15 -
      Thus, we now make explicit what the decision below and Antico necessarily

implied—in all litigation contexts, a decedent does not retroactively lose and can

maintain the constitutional right to privacy that may be invoked as a shield in all

contexts, including but not limited to medical malpractice cases, against the

unwanted disclosure of protected private matters, including medical information

that is irrelevant to any underlying claim including but not limited to any medical

malpractice claim.2 Death does not retroactively abolish the constitutional

protections for privacy that existed at the moment of death. To hold otherwise

would be ironic because it would afford greater privacy rights to plaintiffs who

survived alleged medical malpractice while depriving plaintiffs of the same

protections where the alleged medical malpractice was egregious enough to end the


       2. In a related context, application of existing limits and exemptions to
access to information by the public bolsters this conclusion. For instance, in the
context of the federal Freedom of Information Act, the families of deceased
astronauts from the Challenger space shuttle explosion were allowed to claim an
exemption for “personnel and medical files and similar files the disclosure of
which would constitute a clearly unwarranted invasion of personal privacy.” New
York Times Co. v. Nat’l Aeronautics & Space Admin., 782 F. Supp. 628, 630
(D.D.C. 1991). In another context, it is well-established law that the right to
privacy survives death. Florida recognizes both a statutory and common law right
of publicity. § 540.08, Fla. Stat. (2016); see, e.g., Cason v. Baskin, 20 So. 2d 243,
245 (Fla. 1944). The right of publicity is a corollary right derived from the right to
privacy that allows a person to control the use of his or her name and likeness.
Section 540.08, Florida Statutes, authorizes the surviving spouse of a decedent to
enforce the decedent’s publicity rights for up to forty years. See § 540.08(1), (5)-
(7). Thus, it is clear that the right to privacy survives a person’s death, is not
retroactively destroyed by death, and remains enforceable in tort law by the
decedent’s family members for decades.

                                        - 16 -
lives of those plaintiffs. This is an outcome that our Florida Constitution could not

possibly sanction. Cf. Estate of Youngblood v. Halifax Convalescent Ctr., Ltd.,

874 So. 2d 596, 603-04 (Fla. 5th DCA 2004) (“Thus in a case such as this where

the suit was filed before the nursing home resident’s death, all deprivation of

Chapter 400 rights, including those resulting in the death of a resident but not

exclusive of those, should survive the death of the nursing home resident. A

contrary interpretation would encourage nursing homes to drag out litigation until

the nursing home resident dies—not an impractical solution given the age and state

of health of most nursing home residents.” (internal citation omitted)). Thus, we

reiterate that Thomas and his estate, even after his death, maintained a

constitutional right to privacy concerning matters that occurred prior to his death,

and that privacy may be invoked as a shield to maintain the confidence of his

protected information, including but not limited to medical information.

      But Dr. Myers contends that Thomas does not have a cognizable right to

privacy because his constitutional rights retroactively totally vanished upon his

death, and even if not, Weaver lacks standing to assert his privacy rights.

Specifically, Dr. Myers strings together the following language in support of this

sweeping contention:

      An individual’s right to privacy is personal and dies with the
      individual. Williams v. City of Minneola, 575 So. 2d 683, 689 (Fla.
      5th DCA 1991). “[E]ven where a constitutional right to privacy is
      implicated, that right is a personal one, inuring solely to individuals.”

                                        - 17 -
      Alterra Healthcare Corp. v. Estate of Shelley, 827 So. 2d 936, 941
      (Fla. 2002). Thus, such privacy rights “may not be asserted
      vicariously.” Sieniarecki v. State, 756 So. 2d 68, 76 (Fla. 2000).
      Moreover, this Court has declared unequivocally: “[W]e begin with
      the premise that a person’s constitutional rights terminate at death.”
      State v. Powell, 497 So. 2d 1188, 1190 (Fla. 1986).

Answer Br. at 45.

      However, Dr. Myers’ use of quotes out of context and incorrectly expanded

arguments to suggest a retroactive absolution of the basic privacy right is both

misleading and without effect. The very briefest of review of those cases reveals

that it is Dr. Myers’ argument that is without life, not Thomas’ constitutional right

to privacy. For example, Dr. Myers referred this Court to Williams, 575 So. 2d at

689, for the proposition that a decedent has no right to privacy. However,

Williams involved an action for damages arising from the alleged invasion of

privacy resulting from the release of autopsy photos. Id. at 689-90. Thus,

Williams involved the tort of invasion of privacy on conduct occurring after death

rather than the invocation of the constitutional right of privacy before death

occurred.3

      Likewise, Sieniarecki, 756 So. 2d 68, is wholly inapposite. Sieniarecki did

not involve shielding information from disclosure. Instead, Sieniarecki involved a



       3. Moreover, even in this distinct context, the Williams court recognized
that there are certain exceptions in which a decedent’s next of kin may properly
bring an action for invasion of privacy. 575 So. 2d at 689.


                                        - 18 -
facial challenge by a defendant found guilty of neglect of a disabled adult, the

disabled adult being her mother. See id. at 71-72. Thus, Sieniarecki contended

that “because her mother had the right to refuse medical treatment, [she] cannot be

convicted of neglect for failing to provide proper medical attention.” Id. at 76. We

held that she could not assert a defense based on the privacy right of her mother to

refuse medical treatment in that case because “constitutional rights are personal in

nature and generally may not be asserted vicariously.” Id. However, invoking

another person’s constitutional right to refuse medical treatment not for that

person’s benefit, but to protect against criminal liability is quite different from

invoking another person’s right to privacy to protect disclosure of that person’s

constitutionally protected information for that person’s benefit. This is even more

the case where the person has no effective avenue to preserve the right himself or

herself. Indeed, in a footnote to the statement Dr. Myers quotes out of context, we

recognized that there are other situations or “exceptions” that are more akin to the

situation here:

      A recognized exception to this rule applies where enforcement of a
      challenged restriction would adversely affect the rights of non-parties,
      and there is no effective avenue for them to preserve their rights
      themselves. Cf. Stall v. State, 570 So. 2d 257, 258 (Fla. 1990)
      (“[a]ssuming that the petitioners [who were alleged vendors of
      obscene materials] have vicarious standing to raise their customers’
      privacy interest”). This principle has been extended to apply where it
      is the petitioners who “stand to lose from the outcome of this case and
      yet they have no other effective avenue for preserving their rights”
      than by raising the constitutional rights of non-parties. Jones v. State,

                                         - 19 -
      640 So. 2d 1084, 1085 (Fla. 1994) (recognizing petitioners’ vicarious
      standing to assert the claimed privacy rights of the underaged girls
      with whom they had sexual intercourse).

Id. at 76 n.3 (emphasis added).

      Powell, 497 So. 2d 1188, also provides no support. There, the petitioners

challenged a statute authorizing medical examiners to remove corneal tissue from a

cadaver for use in a corneal transplant. Id. at 1190. Thus, in Powell, the issue of

privacy was raised with regard to conduct that occurred after the person’s death,

not during his or her lifetime as is the case here with Thomas Weaver’s medical

care. Therefore, the quoted out of context language is presented in an attempt to

bolster the incorrect argument. Still, in Powell, we also recognized that even with

regard to rights after death, “[i]f any rights exist, they belong to the decedent’s next

of kin.” Id.

      Likewise, the statement in Alterra that “even where a constitutional right to

privacy is implicated, that right is a personal one, inuring solely to individuals” is

taken out of context because it involved a challenge to the standing of an employer

to assert an employee’s constitutional privacy rights. Alterra, 827 So. 2d at 941.

Here again the argument advanced failed to include the context in which the

statement was made.

      Finally, Dr. Myers further refers us to Nestor v. Posner-Gerstenhaber, 857
So. 2d 953 (Fla. 3d DCA 2003), in which the administrator of an estate sought to


                                         - 20 -
enforce confidentiality agreements entered into between a decedent and his

employees, signed just before his death. In Nestor, the district court referenced

Williams in the contractual context and stated, “Privacy rights are personal and die

with the individual.” 857 So. 2d at 955. However, in the very next sentence, the

district court reasoned that in the confidentiality agreement “there is no provision

that requires confidentiality after Posner’s death.” Id. Thus, Nestor is wholly

inapposite as it pertains exclusively to a contractual privacy claim rather than a

constitutional privacy claim. Indeed, Nestor does not even contain any mention or

reference to the Florida Constitution, let alone the explicit fundamental

constitutional right to privacy. Similarly unsupportive, Dr. Myers also refers us to

Loft v. Fuller, 408 So. 2d 619 (Fla. 4th DCA 1981), which is yet another invasion

of privacy case that fails to even mention the Florida Constitution, but rather is

focused on the common law right to privacy and its use as a sword, rather than as a

shield.

      Dr. Myers further contends that “the concept that an individual’s

constitutional privacy rights expire upon death is well accepted across the

country,” and refers this Court to cases from various federal courts. Answer Br. at

46. However, not one of those cases supports that statement because every one of

those cases involves conduct that occurred after the death of the person whose

constitutional rights were at issue. See Silkwood v. Kerr-McGee Corp., 637 F.2d


                                        - 21 -
743, 749 (10th Cir. 1980) (“We agree with the Ninth Circuit that the civil rights of

a person cannot be violated once that person has died. It is clear then that the FBI

agents could not have violated the civil rights of Silkwood by cover-up actions

taken after her death.”) (emphasis added) (citations omitted); Whitehurst v. Wright,

592 F.2d 834, 840-41 (5th Cir. 1979) (“Here, the events of the alleged cover-up

took place after Bernard Whitehurst had been shot and killed. . . . The question

presented in the court below and in this court was whether events occurring after

his death constituted a deprivation of her son’s constitutional rights for which

plaintiff has stated a claim.”) (emphasis added) (footnote omitted); Ravellette v.

Smith, 300 F.2d 854, 857 (7th Cir. 1962) (“These cases are inapposite because they

are concerned with a violation of the rights of a living person. In the instant case,

decedent was dead when the sample was taken.”) (emphasis added); Helmer v.

Middaugh, 191 F. Supp. 2d 283, 285 (N.D.N.Y. 2002) (“As the allegations

concerning Lt. Lisi are limited to conduct occurring after the death of B. Helmer,

plaintiff’s amended complaint does not allege a viable cause of action against

him.”) (emphasis added). Indeed, some of those cases even support Weaver’s

position. See Whitehurst 592 F.2d at 840 (“No allegation was made that any

conspiracy to kill Whitehurst or to cover up the event existed before the shooting

took place.”) (emphasis added); Helmer, 191 F. Supp. 2d at 285 (“In addition,

because the proposed Second Amended Complaint alleges no additional facts to


                                        - 22 -
demonstrate Lt. Lisi’s involvement prior to the death of B. Helmer, it does not cure

this fatal defect as to Lt. Lisi.”) (emphasis added).

      Therefore, not a single case that Dr. Myers has advanced stands for the

broad, incorrect proposition that a person’s constitutional rights pertaining to

conduct occurring during the person’s lifetime are retroactively destroyed upon

death. Indeed, if Dr. Myers’ position were correct, there would be absolutely no

protection and no one to assert the protection. We must be ever vigilant as we

consider invasions into the fundamental rights of our citizens, particularly when

faced with flawed legal arguments. Today we specifically address privacy, which

is included among our most cherished rights such as speech, religion, to be free

from searches and seizures without a warrant or permissible exception, and the

right to due process. Surely, the reflex of any concerned jurist upon consideration

of an invasion of fundamental rights would be to protect our citizens as required by

our Bill of Rights. Dr. Myers’ contention here is that a person loses all of those

rights upon death. Such a holding would render those rights hollow, chilling the

daily operation of them on people as they navigate their lives from moment to

moment.

      As discussed above, in Florida, the right to privacy is no less fundamental

than those other rights and is even more closely guarded in some respects. Thus,

the slippery slope Dr. Myers invites this Court to slide down is even more perilous


                                         - 23 -
with regard to the right to privacy. Indeed, just the potential for retroactive

destruction of the right to privacy robs the life of that very protection due to the

chill it would cause. If we were to follow Dr. Myers’ argument that a person

experiences the loss of privacy applicable while living upon the change in status

from alive to dead, then the secrets of that person’s life, including his or her sexual

preferences, political views, religious beliefs, views about family members,

medical history, and any other thought or belief the person considered to be private

and a secret are subject to full revelation upon death. Theoretically, there would be

no need for justification for such intrusions or revelations of a person’s secrets, not

even a rational basis. Therefore, what would follow from allowing a retroactive

destruction of the fundamental right to privacy is a reality in which ultimately

anyone could rummage at any time, without limitation, through every detail of

every citizen’s most private information.

      Here, the right to privacy is being used as a limited shield from ex parte

discovery and not as a sword to initiate a civil action. Thus, none of those cases

asserted by Dr. Myers addressed the right of privacy before death in the specific

context at issue here. While this may appear subtle, it is a very critical distinction.

Failing to note this distinction, Dr. Myers’ selective readings of case law has led

him to a misdiagnosis of Thomas’ right to privacy upon his death, a right that

remains quite alive.


                                         - 24 -
      The inquiry does not end here though. Dr. Myers also asserts that Weaver

lacks standing to assert a right to privacy here. In Antico, the district court

assumed that the estate had standing to assert the decedent’s privacy interests. 148
So. 3d at 168 n.2 (“We needn’t resolve Respondents’ additional contention that

Petitioner lacks standing in this case to assert the decedent’s constitutional privacy

rights. The trial court didn’t pass on this question. And, as discussed above, relief

isn’t warranted even if we assume (as this opinion does) that Petitioner can assert

the decedent’s privacy rights.”). Here, in the decision below, the district court did

not resolve the question of standing, and simply held that Weaver had waived the

right to privacy by filing a medical malpractice wrongful death action. See

Weaver, 170 So. 3d at 883.

      Given that the issue of standing must be considered in this case, unlike the

Antico case, we address Dr. Myers’ challenge to Weaver’s standing. Despite the

district court’s holding of waiver below, that waiver holding itself provides

recognition and a basis for our holding here. Holding that Weaver waived the right

of privacy by filing the wrongful death action implies not only that Thomas

Weaver had a right to privacy in the litigation context that could be waived, but

also that Emma Weaver, the administrator of his estate and his wife, had standing

to waive such rights. It follows that if she had standing to waive the right to

privacy here, she likewise had standing to assert that privacy right. Similarly, if a


                                         - 25 -
decedent has a constitutional privacy interest under the Florida Constitution in the

context of discovery in litigation, as the Antico court recognized, then someone

must be able to assert that privilege.

      Florida’s Wrongful Death Act establishes the personal representative of a

decedent’s estate as the sole party that may file a decedent’s cause of action for

wrongful death. The statute provides in pertinent part:

             The action shall be brought by the decedent’s personal
      representative, who shall recover for the benefit of the decedent’s
      survivors and estate all damages, as specified in this act, caused by the
      injury resulting in death. When a personal injury to the decedent
      results in death, no action for the personal injury shall survive, and
      any such action pending at the time of death shall abate.

§ 768.20, Fla. Stat. (2016); see Roughton v. R.J. Reynolds Tobacco Co., 129 So.
3d 1145 (Fla. 1st DCA 2013) (A wrongful death action may be brought only by the

personal representative for the benefit of the decedent’s survivors and estate.); Fla.

Emergency Physicians-Kang & Assocs., M.D., P.A. v. Parker, 800 So. 2d 631, 633

(Fla. 5th DCA 2001) (same); Benson v. Benson, 533 So. 2d 889 (Fla. 3d DCA

1988) (Decedent’s parents were without standing to file a wrongful death action

where decedent’s wife, not decedent’s parents, served as administratrix of

decedent’s estate.). Thus, if the right exists, which we conclude it does, then it

most assuredly must be capable of being advanced. Cf. In re Guardianship of

Browning, 568 So. 2d 4, 12 (Fla. 1990) (“Indeed, the right of privacy would be an

empty right were it not to extend to competent and incompetent persons alike.”).

                                         - 26 -
With regard to wrongful death actions, the administrator of the estate may certainly

assert that right because he or she is the only person who has standing to file a

wrongful death action in the first place. Moreover, Weaver’s status as wife may

further entitle her to assert the right. Cf. Powell, 497 So. 2d at 1190 (“If any rights

exist, they belong to the decedent’s next of kin.”) Based upon the foregoing,

Weaver, as personal representative of Thomas’ estate and his wife, clearly has

standing to challenge the provisions at issue by presenting the constitutional right

to privacy in Thomas’ protected medical information.

      Dr. Myers further asserts that Weaver has necessarily waived all

constitutional rights to privacy in this case by filing a claim of medical

malpractice. However, the anatomy of such a waiver under Florida law is clear.

Although a claimant may necessarily waive privacy rights to the medical

information that is relevant to a claim by filing an action, this does not amount to

waiver of privacy rights pertaining to all confidential health information that is not

relevant to the claim. See generally Poston v. Wiggins, 112 So. 3d 783, 786 (Fla.

1st DCA 2013) (granting certiorari petition and quashing trial court order requiring

production of post-accident medical records because “[u]nlike the pre-accident

pharmacy records which may be relevant, the post-accident medical records are

entirely irrelevant”); McEnany v. Ryan, 44 So. 3d 245, 247 (Fla. 4th DCA 2010)

(granting certiorari petition and quashing trial court order which denied petitioner-


                                         - 27 -
defendant’s objections to motion to compel; “In this case, whether defendant was

impaired by a mixture of the drug Ritalin and alcohol at the time of the accident

would be a relevant issue. Determining whether petitioner had a current

prescription for Ritalin seems to us to be relevant to that inquiry. It is equally

apparent to us, however, that most of the medical records sought likely have no

relevance to that inquiry, and no link was shown at the hearing.”); Barker, 909 So.
2d at 338 (“By failing to provide for an in camera inspection of [the petitioner’s]

medical records to prevent disclosure of information that is not relevant to the

litigation, the discovery order departed from the essential requirements of the

law.”). The decision below erred in holding otherwise to the extent unnecessary

information would be open and subject to the ex parte exploration proceedings

authorized in the 2013 amendments.

      Having determined that Weaver is a proper party to assert the constitutional

right to privacy in attempting to shield the disclosure of irrelevant, unnecessary,

and protected medical information, and that she did not waive the protection with

regard to medical information not relevant to the medical negligence action, we

now address the question of whether the right to privacy has been violated. Due to

the fundamental and highly guarded nature of this right, “any law that implicates

the fundamental right of privacy, regardless of the activity, is subject to strict

scrutiny and, therefore, presumptively unconstitutional.” Gainesville Woman


                                         - 28 -
Care, LLC v. State, 210 So. 3d 1243, 1245 (Fla. 2017); Winfield, 477 So. 2d at

547. Thus, the burden of proof rests with the State to justify an intrusion on

privacy. Winfield, 477 So. 2d at 547.4

      In an attempt to sustain the burden under the strict scrutiny test, Dr. Myers

and the amici assert that the legislative intent behind the amendments is sufficient:

to encourage settlement by providing equal access to relevant information,

resulting in the inexpensive and expeditious administration of justice; screening

out frivolous claims; and streamlining medical malpractice litigation. However,

none of these asserted interests, individually or collectively, are sufficiently

compelling to outweigh the interest of a patient in keeping private medical

information that was given in confidence to medical personnel under the

protections of both federal and Florida law when that information is not relevant to

the prospective claim of malpractice.



       4. Dr. Myers contends that he is not a government actor, and therefore, the
right to privacy challenge fails. However, this Court has previously considered
challenges to statutes on the basis that they violate the right to privacy where both
parties to the action are private individuals, but one party benefits from operation
of the statute. See, e.g., D.M.T. v. T.M.H., 129 So. 3d 320, 330 (Fla. 2013) (donor
filed petition to establish parental rights and sought declaration of constitutional
invalidity of assisted reproductive technology statute); Von Eiff v. Azicri, 720 So.
2d 510, 511-12 (Fla. 1998) (parents challenged statute which provided
grandparents with a freestanding cause of action for visitation rights with minor
grandchildren); Beagle v. Beagle, 678 So. 2d 1271, 1273 (Fla. 1996) (parents
contested grandparents’ petition for visitation rights with grandchild that was
authorized pursuant to statute).

                                         - 29 -
      Moreover, even if those concerns were compelling, rather than address them

with a steady hand and surgical precision such that the least intrusive means could

be implemented, the amended statutes here have gashed Florida’s constitutional

right to privacy. Requiring claimants to authorize clandestine, ex parte secret

interviews is far from the least intrusive means to accomplish those stated goals.5

      The ex parte secret interview provisions of sections 766.106 and 766.1065

fail to protect Florida citizens from even accidental disclosures of confidential

medical information that falls outside the scope of the claim because there would

be no one present on the claimant’s behalf to ensure that the potential defendant,

his insurers, his attorneys, or his experts do not ask for disclosure of information

from a former treating health care provider that is totally irrelevant to the claim.

This concern with regard to ex parte secret interviews has been noted not only by

this Court but also by multiple other courts. See Acosta v. Richter, 671 So. 2d 149,




       5. Further, although not at issue here, requiring potential claimants to list by
name health care providers who do not have information potentially relevant to the
claim, and provide dates of service, see § 766.1065(3)C., in and of itself reveals
irrelevant private medical information. For example, if a claimant seeks to file an
action based upon alleged malpractice by a podiatrist, the authorization requires
him to report if he was seen by a health care provider who specializes in treating
HIV, or sexual dysfunction, or depression, or substance abuse. This goes beyond
the scope of the claim and intrudes upon a person’s right to keep private medical
information that has not been placed at issue by virtue of the action. However,
again, this is not at issue here and must also be weighed against the limiting intent
behind the requirement.


                                         - 30 -
153 (Fla. 1996) (“Were unsupervised ex parte interviews allowed, medical

malpractice plaintiffs could not object and act to protect against inadvertent

disclosure of privileged information, nor could they effectively prove that improper

disclosure actually took place.”); see also Wenninger v. Muesing, 240 N.W.2d 333,

337 (Minn. 1976); Nelson v. Lewis, 534 A.2d 720, 723 (N.H. 1987); Crist v.

Moffatt, 389 S.E.2d 41, 46 (N.C. 1990); Alsip v. Johnson City Med. Ctr., 197
S.W.3d 722, 727 (Tenn. 2006); Kirkland v. Middleton, 639 So. 2d 1002, 1004 (Fla.

5th DCA 1994); Horner v. Rowan Companies, Inc., 153 F.R.D. 597, 601 (S.D.

Tex. 1994). While section 766.106 provides that a treating health care provider

may have the right to refuse to be secretly interviewed ex parte, as noted by the

Arizona Court of Appeals with regard to a similar statute, a provider may

nonetheless feel pressured to participate or not fully understand his or her right to

refuse:

      A physician may lack an understanding of the legal distinction
      between an informal method of discovery such as an ex parte
      interview, and formal methods of discovery such as depositions and
      [interrogatories], and may therefore feel compelled to participate in
      the ex parte interview. We also note that in Arizona, a substantial
      number of physicians are insured by a single “doctor owned” insurer.
      Realistically, this factor could have an impact on the physician’s
      decision. In other words, the physician witness might feel compelled
      to participate in the ex parte interview because the insurer defending
      the medical malpractice defendant may also insure the physician
      witness.

Duquette v. Super. Ct., 778 P.2d 634, 641 (Ariz. Ct. App. 1989).


                                        - 31 -
       Furthermore, the supposed facilitation of settlement is not a reality for either

party in medical malpractice litigation. As the Illinois appellate court opined, a

secret ex parte interview with a treating health care provider does not lead to the

discovery of medical information that would not otherwise be discoverable, such

that it facilitates settlement:

       It is not the ex parte conference in and of itself that leads to the early
       settlement of a case. Rather, it is the information that is obtained
       during that ex parte conference that leads to a case’s settlement. That
       . . . information can be obtained . . . by obtaining a copy of the
       plaintiff’s medical records or through a deposition of the plaintiff’s
       treating physician. These latter methods will provide defense counsel
       with the same information that they would obtain in an ex parte
       conference . . . without jeopardizing that physician’s fiduciary
       obligation to his patient.

Petrillo v. Syntex Labs., Inc., 499 N.E.2d 952, 965-66 (Ill. App. Ct. 1986).

       Under section 766.106(6)(b), the other informal discovery tools available are

unsworn statements of the parties and treating health care providers (all with the

claimant’s counsel allowed to be present), written questions, production of

documents and things, and physical and mental examinations. There is nothing to

indicate that these tools are deficient in the acquisition of information relevant to a

potential medical malpractice claim, such that secret ex parte interviews justify the

attendant risk of disclosure of irrelevant, constitutionally protected matters,

medical information and otherwise, or serve a compelling interest. See Winfield,
477 So. 2d at 547. Therefore, the constitutional right to privacy has been violated


                                         - 32 -
in this case.

       The dissent is designed and constructed on a fundamentally flawed basis.

The dissent further fosters confusion concerning this clear constitutional violation

and is in conflict with the practical realities of today’s litigation practice. With

regard to medicine in the modern world of strained resources, the reality is that

almost every malpractice litigant will be subject to the amendments’ no-notice

interview provision because it is exceedingly difficult, if not impossible, to

schedule time with a doctor within fifteen days or seventy-two hours absent a

critical, life-threatening situation. See § 766.106(6)(b)5., Fla. Stat. (2016). The

difficulty will surely become more pronounced when a doctor is advised that a

patient seeks not an appointment for care, but rather to schedule an interview

regarding malpractice litigation against one of the doctor’s colleagues. Yet, if the

malpractice litigant at any point does not schedule an interview within such narrow

time frames, the defense may then repeatedly approach the doctors without any

notice and ex parte. See id. Thus, when viewed through the lens of real-life

implications, the statute’s facilitation of non-secret meetings is merely illusory.

       Sprinkled throughout the dissent is reference to the term “relevant” based on

the deeply flawed premise that opposing counsel in litigation should be the sole

and exclusive arbiter in a secret ex parte, non-recorded meeting of that which is

“relevant” with regard to the precious Florida constitutional right of privacy. With


                                         - 33 -
this fatal flaw the dissent rings hollow. The dissent’s undue reference to the

amendment’s use of the word “relevant” renders strict scrutiny no different than

rational basis scrutiny. History has demonstrated that bar grievance procedures are

totally insufficient to protect our fundamental rights of privacy during secret

meetings. On the contrary, even the conduct of lawyers in public proceedings is

very often beyond proper limitations. Additionally, there is nothing to limit the

actions of other investigators and insurance adjusters.

      Although the standard to be applied is whether there is a less invasive

manner, a contrary interpretation advances the most invasive clandestine secret

interrogations as a method to deal with the fundamental constitutional right of our

citizens. The dissent even relies on cases that support our holding and conclusions,

when those cases are properly and fully analyzed.

      In Coralluzzo v. Fass, 450 So. 2d 858 (Fla. 1984), superseded by statute, §

456.057, Fla. Stat. (2009); Hasan v. Garvar, 108 So. 3d 570 (Fla. 2012); and

Acosta, 671 So. 2d 149, this Court was not presented with a constitutional privacy

challenge. Thus, these cases do not support the dissent’s reliance upon them for

the proposition that litigants had no protections prior to the legislative enactment of

an evidentiary privilege. Indeed, because no constitutional privacy challenge was

raised in any of those cases, this Court prudently did not make a single reference to

the constitutional right to privacy. As a result, the statement in Coralluzzo that


                                        - 34 -
“[n]o law, statutory or common, prohibits—even by implication—[the unilateral,

ex parte interviews],” 450 So. 2d at 859, is wholly inapposite “because of the

dominant force of the Constitution, an authority superior to both the Legislature

and the Judiciary.” Holley v. Adams, 238 So. 2d 401, 405 (Fla. 1970). Therefore,

the fact that the litigants in those cases did not raise a constitutional challenge does

not render true the contrary view’s very disturbing conclusion that “there was

nothing to prevent the ex parte interview with the nonparty treating physician in

the absence of legislative protections.” Dissenting op. at 60-61. This ill-founded

conclusion confuses the concept of evidentiary privileges with fundamental Florida

constitutional rights. The entire contrary argument falls when the confusion is

analyzed and recognized.

      In an attempt to distract from this misdirection, the contrary view hinges on

a clause in our decision in Acosta that “there was no legal impediment to ex parte

conversations between a patient’s treating doctors and the defendants or their

representatives.” Dissenting op. at 61 (quoting Acosta, 671 So. 2d at 150).

Conveniently, however, the dissent does not fully present the explanatory clause

introducing that statement: “The present controversy has its genesis in Coralluzzo

. . ., where, in a medical malpractice action, this Court held there was no common

law or statutory privilege of confidentiality as to physician-patient communications

in Florida and, hence, there was no legal impediment . . . .” Acosta, 671 So. 2d at


                                         - 35 -
150 (emphasis added). Thus, when considered fully the critical fact is exposed and

explained that Acosta and Coralluzzo simply did not involve a constitutional

challenge whatsoever and did not have occasion to discuss any constitutional

“impediments.” It bears repeating to combat any obfuscation or confusion that just

because the litigants did not raise the constitutional issue in prior cases does not

mean the right was non-existent. Likewise, to perpetrate that misconception, a

failure of complete analysis violates the tenet of constitutional avoidance this Court

generally follows. Moreover, Coralluzzo was reviewed as a certified question of

great public importance from a decision to deny a petition for writ of certiorari

reviewing the denial of a protective order, and thus, all the courts involved in

Coralluzzo were looking through an especially narrow lens focused on finding

clearly established law, not the creation of new rights, especially none that the

parties failed to raise. See Nader v. Fla. Dep’t of Highway Safety & Motor

Vehicles, 87 So. 3d 712, 723 (Fla. 2012) (“[C]ertiorari jurisdiction cannot be used

to create new law where the decision below recognizes the correct general law and

applies the correct law to a new set of facts to which it has not been previously

applied. In such a situation, the law at issue is not a clearly established principle of

law.”); Coralluzzo, 450 So. 2d at 858-59. Relatedly, the incident in Coralluzzo did

not take place until 1981, just one year after the constitutional privacy right was

adopted by the voters, and thus, without having raised the issue, it is no surprise


                                         - 36 -
the constitutional limitation had not been considered with regard to ex parte

conferences with medical providers.

          By contrast, the contrary view suggested does not accommodate that in this

case the constitutional right has been raised and fully briefed at all levels for de

novo review. Unlike Acosta and Hasan, where the evidentiary privilege statutes at

issue were built upon only the spirit of the constitutional protections, thereby

negating the need for a constitutional analysis, the amendments at issue today

accomplish the opposite, affirmatively trampling on the constitutional privacy right

and rendering it necessary, for the first time, to address the express constitutional

issue.

         Moreover, selective references to Hasan and Acosta ignore the only

analogous and relevant portions of those opinions, which actually support our

holding today. Specifically, although both cases concerned statutory limitations on

ex parte discovery, unlike the supreme constitutional right at issue here today, the

statutory rights at issue in those cases involved analyses into the potential for

revelation of protected information. Equally applicable here under the least

intrusive means standard, the statutory analyses in Hasan and Acosta led this Court

to “reject the contention that ex parte conferences with treating physicians may be

approved so long as the physicians are not required to say anything. We believe it

is pure sophistry to suggest that the purpose and spirit of the statute would not be


                                         - 37 -
violated by such conferences.” Hasan, 108 So. 3d at 578 (quoting Acosta, 671 So.
2d at 156) (emphasis added). The fact that today we analyze the constitutional

right to privacy, as opposed to a limited statutory evidentiary privilege, does not

change our conclusion in Hasan that “efforts to foster an environment conducive to

inadvertent disclosures of privileged information . . . are impermissible.” Id. In

referencing the language “purpose and spirit of the statute,” rather than the overall

logic concerning overbreadth and illusory protections that applies equally under

any good-faith strict scrutiny analysis, the contrary view expressed today simply

changes the subject for discussion, rather than addressing the actual substance of

the issues.

      Likewise, the lone decision relied upon by the dissent that even touches

upon the constitutional right to privacy and its application to ex parte medical

interviews, a district court decision, S & A Plumbing v. Kimes, 756 So. 2d 1037,

1042 (Fla. 1st DCA 2000), does not control in any manner and is wholly inapposite

when analyzed in context. Kimes involved ex parte interviews in the workers’

compensation context, which is wholly distinguishable from a medical malpractice

action in that, as the Kimes court recognized, “The workers’ compensation system

is clearly intended to be self-executing, with the resort to adversarial proceedings

being undertaken only as a last recourse to resolve intractable disputes between

petitioners and employers and their insurance carriers.” Id. at 1041 (emphasis


                                        - 38 -
added). Further, unlike workers’ compensation claims, medical malpractice and

wrongful death actions are completely adversarial and traditional actions at law

resolved in the judicial branch by Article V courts.6 Therefore, despite any attempt

to compare workers’ compensation to traditional litigation, this Court’s long saga

of ensuring the scheme’s compliance with the right to access to courts undresses

that disguised misconception.

      Accordingly, as the Kimes court accurately understood the substantial

differences between workers’ compensation and traditional litigation, the fact that

“[t]he workers’ compensation system transposed dispute resolution for workplace

injuries from the private law of torts to a publicly administered and regulated

system” was central to its conclusion that no legitimate expectation of privacy

exists in the extremely limited workers’ compensation context with regard to



      6. Further supporting our holding today, the Kimes court even noted that the
moment a workers’ compensation claim becomes sufficiently adversarial by
appointment of an expert medical advisor, ex parte conferences are no longer
permissible. See Kimes, 756 So. 2d at 1041 (citing Pierre v. Handi Van, Inc., 717
So. 2d 1115, 1117 (Fla. 1st DCA 1998)). Pierre even noted the impropriety that
would flow from ex parte discussions once a matter becomes adversarial:

      Once disputes have arisen and ripened, however, requiring the
      assistance of [expert medical advisors], the case has become
      indisputably adversarial so that ex parte discussions with such experts
      are not appropriate . . . and the experts so chosen should not be subject
      to even the “appearance of impropriety,” which would result from
      private meetings with either party.
717 So. 2d at 1117.

                                        - 39 -
interviews with physicians specifically hired for compliance with workers’

compensation. Id. at 1042 (emphasis added). The Kimes court further recognized

the wholly different context of workers’ compensation when it concluded that “to

accept Kimes’ absolute privacy argument would make it impossible to petition for,

controvert and decide claims under the workers’ compensation law without resort

to a system of litigation . . . .” Id. (emphasis added). Yet, relying on the supposed

purpose of the statute at issue here, the contrary view expressed today does not

even acknowledge these differences. However, as already discussed, the purpose

of the statute at issue here in potentially encouraging settlement and avoiding

litigation is not only proven to be fleeting, but also has little bearing on our

analysis because it is simply not the least intrusive means.

      Another very critical distinction arising from the workers’ compensation

context of the Kimes decision is that the only medical professional to be

interviewed was explicitly hired for purposes of workers’ compensation to evaluate

the causal connection between the work performed and the injury. Id. (“The very

foundation of an employee’s right to receive benefits under the self-executing

system in Chapter 440 requires a healthcare provider to assess the injury, establish

a causal connection to the workplace accident, and communicate that information

to the employer’s insurance carrier.”). Yet, the contrary view does not include this

aspect of the relationship and relies only on the fact that the physicians are treating


                                         - 40 -
physicians. While the dissent antagonizes the relevant focus here as a

“misreading,” it ignores the fact that the constitutional analysis in Kimes focuses

and relies specifically on the fact that the treating physicians were required to be

hired under the narrow workers’ compensation framework. See id. at 1042 (“By

presenting himself to be examined by a health care provider for the purpose not

only for treatment for an injury, but also for evaluation of the injury and

assessment of whether it is attributable to his employment, Kimes consented to the

provider disclosing to the carrier medical information relating to the claim.”)

(emphasis added). There is simply no comparison with the physicians hired

specifically in the workers’ compensation litigation in the Kimes context and the

physicians hired by Weaver in the ordinary context of seeking medical care

without an eye to litigation. Ex parte interviews with a singular physician in a

workers’ compensation claim with regard to a specific employment injury are

wholly different than conducting ex parte secret meetings with all of the medical

professionals a person has visited completely of his or her own volition in the

course of regular medical care during the last two years before the medical

malpractice action accrued.

      In light of these distinctions, and the Kimes court’s finding of no expectation

of privacy in the mandatory workers’ compensation medical visit, the Kimes court

did not even have occasion to consider the least intrusive means aspect of our


                                        - 41 -
constitutional privacy test. In any event, relative to the broad net cast in this

scenario, any potential waiver conclusion arising from Kimes is also severely

limited by the fact that there was no threat of irrelevant information being

disclosed in Kimes.

        Thus, Kimes, which concerned the administration of workers’

compensation claims, has absolutely no bearing on this wrongful death action,

which is adversarial and subjects litigants to the full powers conferred on Article V

courts. Although the misdirection created by the contrary view must be addressed

to ensure there is no unnecessary confusion, in the end the attempt to apply

workers’ compensation principles in this context is unavailing. Tellingly, not even

Dr. Myers raised Kimes at any stage in this litigation.

      Returning to the salient issue, in light of the adversarial nature and full

discovery process applicable to medical malpractice and wrongful death actions,

the dissent has provided no reason to overcome the fact that the standard discovery

procedures with notice and participation of all parties that are employed daily

without issue in thousands of cases are more than adequate to secure access to

relevant information without trampling on the constitutional privacy rights of a

Florida citizen plaintiff. The dissent misses the point when it suggests that a

defendant would not even be interested in obtaining irrelevant medical

information. Again, simply put, secret, ex parte non-recorded interviews


                                         - 42 -
conducted by adverse litigants, investigators or insurance adjusters are not the least

intrusive means for gathering otherwise discoverable information. Further, to

compel a person’s medical professionals to be placed in an environment conducive

to even inadvertent disclosures of sensitive protected medical information violates

the unambiguous constitutional “right to be let alone and free from governmental

intrusion into the person’s private life.” Art. I, § 23, Fla. Const. Even the

possibility that a person’s extremely sensitive private medical information will be

exposed is the type of governmental intrusion that the Florida Constitution protects

against because it is impossible to know if an inadvertent disclosure occurred when

the meetings are not only ex parte and without a judge, but also secret without a

record. In the case of protected medical information, the danger is uniquely and

unconstitutionally great because once the bell has been rung, it cannot be unrung.

It defies credibility to compare the physicians in this case to ordinary fact

witnesses. Physicians, unlike ordinary fact witnesses, are governed by strict

confidentiality through not only HIPPA, but also the constitutional right to privacy

discussed at length today.

      Having determined that the statutory amendments impermissibly intruded on

the fundamental and explicit constitutional right to privacy by the statutory

requirements, the amendments cannot accomplish that end by conditioning the

exercise of another highly guarded constitutional right on such submission in light


                                        - 43 -
of the constitutional prohibition. This protection from government coercion has

been recognized by the United States Supreme Court in what is known as the

unconstitutional conditions doctrine. See Koontz v. St. Johns River Water Mgmt.

Dist., 133 S. Ct. 2586, 2595 (2013) (“[R]egardless of whether the government

ultimately succeeds in pressuring someone into forfeiting a constitutional right, the

unconstitutional conditions doctrine forbids burdening the Constitution’s

enumerated rights by coercively withholding benefits from those who exercise

them.”). However, such unconstitutional conditioning and coercion is exactly what

the amendments to section 766.106 and 766.1065 have done here.

      As Weaver contends, the amended statutes at issue here coerce and force

victims of medical malpractice into foregoing their fundamental and explicit

constitutional right to privacy to exercise their equally explicit and fundamental

constitutional right to access to courts. The Florida Constitution provides that

“[t]he courts shall be open to every person for redress of any injury, and justice

shall be administered without sale, denial or delay.” Art. I, § 21, Fla. Const. We

have explained that “each of the personal liberties enumerated in the Declaration of

Rights . . . is a fundamental right.” State v. J.P., 907 So. 2d 1101, 1109 (Fla.

2004). “[C]ourts are generally opposed to any burden being placed on the rights of

aggrieved persons to enter the courts because of the constitutional guarantee of

access.” Bystrom v. Diaz, 514 So. 2d 1072, 1075 (Fla. 1987) (quoting Carter v.


                                        - 44 -
Sparkman, 335 So. 2d 802, 805 (Fla. 1976), receded from on other grounds,

Aldana v. Holub, 381 So. 2d 231 (Fla. 1980)).

      The seminal case for government action and the right of access to courts is

Kluger v. White, 281 So. 2d 1 (Fla. 1973). In Kluger, this Court explained the

limitation on the power of the Legislature:

      [W]here a right of access to the courts for redress for a particular
      injury has been provided by statutory law predating the adoption of
      the Declaration of Rights of the Constitution of the State of Florida, or
      where such right has become a part of the common law of the State
      pursuant to Fla. Stat. § 2.01, F.S.A., the Legislature is without power
      to abolish such a right without providing a reasonable alternative to
      protect the rights of the people of the State to redress for injuries,
      unless the Legislature can show an overpowering public necessity for
      the abolishment of such right, and no alternative method of meeting
      such public necessity can be shown.

Id. at 4. At common law, Florida did not recognize a cause of action for wrongful

death; however, the Legislature authorized such an action prior to 1968. See Estate

of McCall v. United States, 134 So. 3d 894, 915 (Fla. 2014) (citing § 768.01, Fla.

Stat. (1941)) (plurality opinion). Therefore, the access to courts provision of the

Florida Constitution is applicable to wrongful death actions.

      Although Kluger spoke in terms of total abolishment of a right, the scope of

the protection extends to protect situations in which legislative action significantly

obstructs the right of access:

      [I]n order to find that a right has been violated it is not necessary for
      the statute to produce a procedural hurdle which is absolutely
      impossible to surmount, only one which is significantly difficult. This

                                        - 45 -
      is so because the Florida Constitution provides that “[t]he courts shall
      be open to every person for redress of any injury, and justice shall be
      administered without sale, denial or delay.” Art. I, § 21, Fla. Const.
      This “openness” and necessity that access be provided “without
      delay” clearly indicate that a violation occurs if the statute obstructs or
      infringes that right to any significant degree.

Mitchell, 786 So. 2d at 527. The First District subsequently interpreted the word

“significant” in the context of an access to courts challenge to mean “important”

and “of consequence.” Henderson, 883 So. 2d at 854.

      The facts demonstrate that the statutes challenged here would require

Weaver to forfeit the constitutional right to privacy and expose her late husband’s

medical and other information (and potentially hers)7 up to two years prior to the

alleged act of medical negligence, regardless of its relevance to her claim to prying

lawyers, insurance companies, experts, and doctors to probe, as a condition to

filing a wrongful death action. Moreover, the mandatory authorization and secret,

ex parte interview provisions empower these individuals and entities to actively

engage nonparties in unsupervised interviews without the presence of the claimant,

the claimant’s representative, or the claimant’s attorneys, potentially leaving

exposure of irrelevant and constitutionally protected private information otherwise




       7. Weaver also raised a challenge based on her own right to privacy on the
theory that her husband potentially revealed information about her and her medical
history during the course of his medical care. In light of our holding today,
however, we need not address this claim.


                                        - 46 -
undiscoverable and nearly impossible to address. Cf. Rasmussen, 500 So. 2d at

537 (“However, the subpoena in question gives petitioner access to the names and

addresses of the blood donors with no restrictions on their use. There is nothing to

prohibit petitioner from conducting an investigation without the knowledge of the

persons in question. We cannot ignore, therefore, the consequences of disclosure

to nonparties, including the possibility that a donor’s coworkers, friends,

employers, and others may be queried as to the donor’s sexual preferences, drug

use, or general life-style.”). The vulnerable state in which a medical malpractice




                                        - 47 -
claimant is placed is a sufficiently important and significant impediment to seeking

relief from a Florida court.8 This our Constitution simply does not allow.9

      Having determined that the 2013 amendments to sections 766.106 and

766.1065 of the Florida Statutes are unconstitutional, we now must undertake

consideration as to whether to sever the unconstitutional portions. See Ray v.

Mortham, 742 So. 2d 1276, 1280 (Fla. 1999) (“Severability is a judicial doctrine

recognizing the obligation of the judiciary to uphold the constitutionality of

legislative enactments where it is possible to strike only the unconstitutional

portions.” (citing State v. Calhoun Cty., 170 So. 883, 886 (Fla. 1936))). Although




       8. Dr. Myers contends that the impediment at issue is merely the procedural
act of filling out and executing the authorization, which in turn is not a significant
infringement. Indeed, we have previously upheld conditions precedent to filing a
legal action so long as the condition is not “significantly difficult” to surmount.
For example, in Warren v. State Farm Mutual Automobile Insurance Co., 899 So.
2d 1090, 1092 (Fla. 2005), the challenged statute required providers of non-
emergency medical services and medical services not provided in a hospital to
submit a statement of charges to insurers within thirty days of service or be subject
to automatic claim denial. This Court held that the statute did not violate access to
courts because it did not abolish the rights of medical providers to file claims for
certain insurance benefits and was a reasonable condition precedent to filing such
claims. Id. at 1097.
       However, viewing the amendments merely in terms of filling out an
authorization is a superficial way to perceive and ignore their effect. As we have
made clear, this is not about paperwork, but privacy.

      9. In light of our holding today, we need not reach Weaver’s other
contentions that the 2013 amendments violated separation of powers and the
prohibition against special laws under the Florida Constitution.


                                        - 48 -
the 2013 act that amended the statutes did not include a severance clause, this

presents no barrier. See Fla. Hosp. Waterman, Inc. v. Buster, 984 So. 2d 478 (Fla.

2008). In Waterman, we explained the questions that guide our severance analysis:

      (1) [W]hether the legislative purpose expressed in the valid provisions
      can be accomplished independently of those which are void; (2) if the
      good and bad features are not inseparable and if the Legislature would
      have passed one without the other; and (3) whether an act complete in
      itself remains after the invalid provisions are stricken.

Id. at 493 (citing Moreau v. Lewis, 648 So. 2d 124, 128 (Fla. 1995)).

      Noting the limited nature of our holding today and our severance principles,

we make two strikes from the amended statutes. First, we strike in its entirety

section 766.1065(3)E., Florida Statutes (2013), which contains the constitutionally

infirm language: “This authorization expressly allows the persons or class of

persons listed in subsections D.2.-4. above to interview the health care providers

listed in subsections B.1.-2. above, without the presence of the Patient or the

Patient’s attorney.” § 766.1065(3)E., Fla. Stat. Second, we strike the last sentence

from section 766.106(6)(b)5., Florida Statutes (2013), which contains the

constitutionally infirm language: “If the claimant’s attorney fails to schedule an

interview, the prospective defendant or his or her legal representative may attempt

to conduct an interview without further notice to the claimant or the claimant’s

legal representative.” § 766.106(6)(b)5., Fla. Stat.

                                  CONCLUSION


                                        - 49 -
      In sum, we hold today that the right to privacy in the Florida Constitution

attaches during the life of a citizen and is not retroactively destroyed by death.

Here, the constitutional protection operates in the specific context of shielding

irrelevant, protected medical history and other private information from the

medical malpractice litigation process. Furthermore, in the wrongful death

context, standing in the position of the decedent, the administrator of the

decedent’s estate has standing to assert the decedent’s privacy rights. Finally, the

Legislature unconstitutionally conditioned a plaintiff’s right of access to courts for

redress of injuries caused by medical malpractice, whether in the wrongful death or

personal injury context, on the claimant’s waiver of the constitutional right to

privacy. Therefore, we strike certain unconstitutional language from the 2013

amendments to sections 766.106 and 766.1065 of the Florida Statutes which

authorized secret, ex parte interviews. We quash the decision below and remand

for further proceedings consistent with this opinion.

      It is so ordered.

LABARGA, C.J., and PARIENTE, and QUINCE, JJ., concur.
CANADY, J., dissents with an opinion, in which POLSTON and LAWSON, JJ.,
concur.

NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING MOTION AND,
IF FILED, DETERMINED.




                                        - 50 -
CANADY, J., dissenting.

      I disagree with the majority’s conclusion that the challenged statutory

provisions violate the right to privacy and the right of access to courts protected by

the Florida Constitution. I would also reject Weaver’s argument that the statutory

provisions unconstitutionally encroach on this Court’s rulemaking authority and

constitute a prohibited special law. The First District correctly concluded that the

statutory provisions withstood the constitutional challenges made by Weaver. I

therefore dissent from the majority’s unwarranted interference with the

Legislature’s authority.

                             I. RIGHT TO PRIVACY

                            A. Background and Waiver

      In its decision below, the district court spent only a brief portion of its

analysis addressing the issue of privacy, and rightfully so. See Weaver v. Myers,

170 So. 3d 873, 883 (Fla. 1st DCA 2015). Medical malpractice claimants have no

reasonable expectation of privacy in medical information that is relevant to the

alleged malpractice—and that is the only information authorized to be discussed

under the ex parte amendments. See § 766.1065(1), Fla. Stat. (2013) (requiring

presuit “authorization for release of protected health information . . . that is

potentially relevant to the claim of personal injury or wrongful death”).

Consequently, the Legislature did not overstep its bounds in 2013 by authorizing


                                         - 51 -
ex parte interviews of nonparty treating physicians as part of the presuit, informal

discovery process related to medical malpractice actions, given that the interviews

are optional on the part of the treating physician and are limited by a relevance

standard.10 Thus, I would affirm the district court’s conclusion that the

amendments do not violate the right to privacy.

      Article I, section 23 of the Florida Constitution provides, in part, that

“[e]very natural person has the right to be let alone and free from governmental

intrusion into the person’s private life except as otherwise provided herein.” Art. I,

§ 23, Fla. Const. From this language, the majority concludes that a medical

malpractice claimant has a constitutional right to prevent a nonparty treating

physician from discussing ex parte the claimant’s relevant medical information

with certain interested parties.

      The district court properly focused on the waiver of privacy protections that

necessarily accompanies pursuit of medical malpractice claims. Specifically, the

district court concluded that “the decedent’s medical condition is at issue” and any

privacy rights were waived because “[i]t is well-established in Florida and across



      10. The Legislature first enacted a medical malpractice presuit notice and
reasonable investigation requirement in 1985. See ch. 85-175, §§ 12, 14, at 1196-
97, 1199-1202, Laws of Fla. In 1988, the Legislature amended the presuit process
by imposing a mandatory “presuit investigation” requirement and outlining the
permissible “informal discovery” to be used by the parties. See ch. 88-1, §§ 48-53,
at 164-68, Laws of Fla.; ch. 88-277, § 48, at 1494-95, Laws of Fla.


                                        - 52 -
the country that any privacy rights that might attach to a claimant’s medical

information are waived once that information is placed at issue by filing a medical

malpractice claim.” Weaver, 170 So. 3d at 883. In doing so, the district court

noted that the 2013 amendments do not apply to information that is not potentially

relevant to the claim. Id. at 883 n.3 (citing § 766.1065(3)C., Fla. Stat.).

      Consistent with the district court’s analysis, the majority here recognizes that

privacy matters must be analyzed differently in the context of litigation: “We have

further recognized that ‘[t]he potential for invasion of privacy is inherent in the

litigation process.’ ” Majority op. at 13 (alteration in original) (quoting Rasmussen

v. S. Fla. Blood Serv., Inc., 500 So. 2d 533, 535 (Fla. 1987)). And more

specifically, the majority recognizes the concept of privacy waiver in medical

malpractice actions, noting that “a claimant may necessarily waive privacy rights

to the medical information that is relevant to a claim by filing an action.” Majority

op. at 27.

      Nevertheless, the majority ends up rejecting the ex parte meetings on

constitutional privacy grounds based on the notion that the legislation requires the

claimant to waive the right to privacy in “confidential health information that is not

relevant to the claim.” Majority op. at 27 (emphasis omitted). But nothing in the

ex parte amendments authorizes the discussion of irrelevant medical information.

Thus, the majority invalidates the ex parte amendments based on speculation and


                                        - 53 -
various assumptions, including that members of the legal profession—who are

subject to disciplinary review by this Court—will act outside the law, as well as

that members of the medical community will misunderstand both their HIPAA11

restrictions and the fact that these ex parte interviews are optional and limited by a

relevance standard. I strongly disagree with the majority’s decision to do so.

Instead of invalidating these statutory provisions based on speculative assumptions

that individuals will act outside the scope of the statutory authorization, I would

approve the district court’s analysis and affirm the district court’s conclusion that

the amendments do not violate the right to privacy.12

                        B. Workers’ Compensation Cases

      The majority’s decision is difficult to reconcile with the fact that ex parte




      11. Health Insurance Portability and Accountability Act of 1996, Pub. L.
No. 104-191, 110 Stat. 1936 (1996).
       12. The majority also offers no explanation for why a defendant would even
be interested in obtaining protected information “that is totally irrelevant to the
claim.” Majority op. at 30. Any such information would be inadmissible at trial
and the discussion of such information would subject the interviewer and
interviewee to potential liability and discipline. The majority instead references
“the practical realities of today’s litigation practice.” Majority op. at 33. But the
majority then fails to identify a single “practical” use that would be served either
by a defendant’s attempt to obtain “totally irrelevant” protected information or by a
medical professional’s willingness to discuss such information. Instead, the
referenced “practical realities” appear to relate to the majority’s belief that
attorneys “very often” act inappropriately. Majority op. at 34. Such a belief, of
course, should not guide the majority’s constitutional analysis.


                                        - 54 -
interviews with nonparty treating physicians have long been authorized by Florida

statute in the workers’ compensation arena. See § 440.13(4)(c), Fla. Stat. (2017).

As with the amendments at issue in this case, the workers’ compensation ex parte

interviews are limited by a relevance standard. Id. The First District long ago

rejected a constitutional privacy challenge to the ex parte provisions of the

workers’ compensation statute. See S & A Plumbing v. Kimes, 756 So. 2d 1037,

1042 (Fla. 1st DCA 2000). There is no evidence to suggest that nonparty treating

health care providers in the workers’ compensation arena have had difficulty

limiting their ex parte interviews to relevant medical information—and such ex

parte interviews have been taking place for decades. And yet the majority here

assumes the opposite result in the medical malpractice context and then bases its

constitutional analysis on that speculative assumption. In doing so, the majority

seeks to distinguish Kimes and workers’ compensation cases, but the majority’s

reasoning is difficult to reconcile with its holding in this case.

      For example, the majority observes that “[t]he workers’ compensation

system is clearly intended to be self-executing, with the resort to adversarial

proceedings being undertaken only as a last recourse to resolve intractable

disputes.” Majority op. at 38 (quoting Kimes, 756 So. 2d at 1041). The majority

later reiterates that the workers’ compensation system is designed to resolve claims

“without resort to a system of litigation.” Majority op. at 40 (quoting Kimes, 756


                                         - 55 -
So. 2d at 1042). And the majority distinguishes “medical malpractice and

wrongful death actions” on the basis that those actions “are completely adversarial

and traditional actions at law resolved in the judicial branch by Article V courts.”

Majority op. at 39. But the majority’s argument is flawed in at least two respects.

First, implicit in the majority’s argument is the premise that workers’

compensation cases only become “adversarial” once a dispute becomes

“intractable.” Majority op. at 38. Such a premise overlooks “the practical

realities,” majority op. at 33, of workplace injury cases and the nature of the

competing interests involved in those cases. Indeed, such a premise cannot be

reconciled with the facts of Kimes itself, in which the disputed ex parte meeting

took place after Kimes’ request for authorization for ankle surgery had been denied

and after Kimes had filed his claim. See Kimes, 756 So. 2d at 1038-39, 1041.

Second, the majority’s argument overlooks that the ex parte amendments at issue

involve a medical malpractice presuit process which this Court has described as

being “intended to promote the settlement of meritorious claims at an early stage

without the necessity of a full adversarial proceeding.” Williams v. Campagnulo,

588 So. 2d 982, 983 (Fla. 1991) (emphasis added). Thus, ex parte interviews with

nonparty treating physicians are designed to accomplish the same underlying

purpose in both instances—that is, to avoid adversarial proceedings.




                                        - 56 -
      The majority further attempts to distinguish Kimes by concluding “that the

only medical professional to be interviewed was explicitly hired for purposes of

workers’ compensation to evaluate the causal connection between the work

performed and the injury.” Majority op. at 40. The majority’s conclusion is

problematic in at least three respects. First, in reaching its conclusion, the majority

misreads Kimes and oversimplifies the workers’ compensation process. As is clear

from Kimes, the disputed ex parte interview took place “between Kimes’ treating

physician and representatives of the employer/carrier’s attorney.” Kimes, 756 So.
2d at 1038 (emphasis added). The fact that the employer/carrier in workers’

compensation cases generally selects the treating physician does not alter the fact

that the medical professional at issue was Kimes’ treating physician. A physician

who treats an alleged workplace injury is no less of a “treating physician” than a

physician who treats an alleged medical malpractice injury. Second, it appears the

majority’s conclusion is based on the assumption that the medical professional in

Kimes was somehow not in possession of irrelevant protected information. But

naturally, any treating physician will obtain information from the patient regarding

the patient’s medical history and conditions, as well as other information—that is,

protected information that may or may not be relevant to establishing a “causal

connection between the work performed and the injury.” Majority op. at 40. That,

of course, explains why the Legislature limited the workers’ compensation ex parte


                                        - 57 -
meetings by a relevance standard—just as the Legislature did with the 2013

amendments at issue. Third, as to the majority’s suggestion that the ex parte

meeting in Kimes was harmless because it was designed to assist in establishing a

“causal connection” to the injury, majority op. at 40, the majority overlooks that

the purpose of the medical malpractice presuit process is very much the same—

that is, to help defendants and their insurers determine causation and resolve

claims. See Cohen v. Dauphinee, 739 So. 2d 68, 71 (Fla. 1999) (“[T]he prevailing

policy of this state relative to medical malpractice actions is to encourage the early

settlement of meritorious claims and to screen out frivolous claims.”).

      The majority also observes that “the Kimes court even noted that the

moment a workers’ compensation claim becomes sufficiently adversarial by

appointment of an expert medical advisor, ex parte conferences are no longer

permissible.” Majority op. at 39 n.6 (citing Kimes, 756 So. 2d at 1041 (citing

Pierre v. Handi Van, Inc., 717 So. 2d 1115, 1117 (Fla. 1st DCA 1998))). But

Pierre clearly noted that once an expert medical advisor is appointed, “ex parte

discussions with such experts are not appropriate.” Pierre, 717 So. 2d at 1117

(emphasis added). And Pierre went on to note that such meetings were prohibited

by “either party.” Id. Nothing about this conclusion by Pierre supports the

majority’s decision here. Again, the amendments at issue contemplate ex parte




                                        - 58 -
interviews with nonparty treating physicians—the same fact witnesses to whom the

plaintiff already has ex parte access.13

      Finally, after analyzing Kimes, the majority concludes “that there was no

threat of irrelevant information being disclosed in Kimes.” Majority op. at 42

(emphasis added). The majority reaches this conclusion despite the fact that the

parties’ interests in Kimes were clearly adverse to one another, despite the fact that

treating physicians in workers’ compensation cases are generally selected not by

the injured employee but rather by the employer/carrier, and despite the fact that

the treating physician in Kimes—just like any other treating physician—

undoubtedly possessed irrelevant protected medical information. The majority’s

reading of Kimes cannot be reconciled with the majority’s conclusion and

reasoning in the instant case.

      In the end, the majority’s attempts to distinguish Kimes and workers’

compensation cases are logically flawed. And the majority cannot explain why

treating physicians—for decades—have had little difficulty adhering to a relevance

standard in workers’ compensation ex parte interviews and why those same

medical professionals are unable to do so in medical malpractice ex parte



      13. In Kimes, an expert medical advisor had not even been appointed at the
time of the ex parte conference with the treating physician. See Kimes, 756 So. 2d
at 1041. And yet it can hardly be argued that the dispute in Kimes was not
“adversarial.”


                                           - 59 -
interviews.

               C. This Court’s Ex-Parte-Interview Jurisprudence

      The majority’s decision is also difficult to reconcile with the fact that this

Court has repeatedly addressed the issue of ex parte interviews of nonparty treating

physicians in medical malpractice cases and recognized that the underlying

confidentiality rights were created by the Legislature. Although the referenced

cases did not address constitutional challenges to ex parte meetings and are

therefore not controlling here, the case law helps to illustrate the overreach by the

majority. Despite the majority’s claim to the contrary, a “proper[] and full[]

analy[sis]” of these cases does not support the majority’s holding and conclusions.

Majority op. at 34 (emphasis omitted).

      In 1984, this Court squarely rejected a medical malpractice plaintiff’s

attempt to prohibit an ex parte meeting between the defendant health care provider

and the plaintiff’s treating physician. See Coralluzzo v. Fass, 450 So. 2d 858, 859

(Fla. 1984). In doing so, Coralluzzo recognized that there was no such thing as

physician/patient confidentiality under Florida law at that time. Id. at 859. And

Coralluzzo expressly concluded that there was “no reason in law or in equity to”

find for the plaintiff and that “[n]o law, statutory or common, prohibits—even by

implication—respondents’ actions.” Id. (emphasis added). In other words, there

was nothing to prevent the ex parte interview with the nonparty treating physician


                                         - 60 -
in the absence of legislative protections.

      The majority describes this dissent’s depiction of Coralluzzo as “disturbing”

and believes that the absence of a constitutional challenge in Coralluzzo renders

this dissent’s summary of Coralluzzo “ill-founded.” Majority op. at 35. But the

majority misses the point. As an initial matter, the reason there was no

constitutional challenge in Coralluzzo is because there was no State action

involved—there was no statute to even be challenged. Thus, Coralluzzo concluded

that the ex parte meetings were permitted because the Legislature had not acted to

prohibit them. In other words, the ex parte meetings could only be prevented by

State action. Moreover, as explained below, the majority overlooks that this

dissent’s depiction of Coralluzzo is entirely consistent with how this Court itself

has unanimously described Coralluzzo. See Acosta v. Richter, 671 So. 2d 149,

150 (Fla. 1996) (noting that Coralluzzo held that “there was no legal impediment

to [the] ex parte conversations” (emphasis added)).

      In 1988, the Legislature responded to Coralluzzo by creating a broad

physician/patient confidentiality privilege—a privilege that previously did not exist

under Florida law. See ch. 88-208, § 2, at 1194-96, Laws of Fla. That new

statutory privilege also carried with it, among other things, a limited exception for

medical malpractice actions. Id.

      Subsequent to the Legislature’s 1988 statutory amendments, this Court has


                                        - 61 -
twice revisited the issue of ex parte meetings with nonparty treating physicians in

medical malpractice cases, both times striking down the ex parte meetings on the

specific grounds that they were precluded by the 1988 statutory amendments. See

Hasan v. Garvar, 108 So. 3d 570, 578 (Fla. 2012); Acosta, 671 So. 2d at 156. As

with Coralluzzo, neither Hasan nor Acosta supports the conclusion that the

Legislature acted unconstitutionally here.

      In Acosta, this Court began by recognizing that the issue presented “ha[d] its

genesis in Coralluzzo.” Acosta, 671 So. 2d at 150. In assessing that previous

decision, Acosta unanimously explained that Coralluzzo stood for the proposition

that “there was no legal impediment to ex parte conversations between a patient’s

treating doctors and the defendants or their representatives.” Id. (emphasis added).

Thus, this Court in Acosta summarized Coralluzzo in the exact same manner that

the majority here finds to be “disturbing.” See majority op. at 35. Acosta then

went on to examine the Legislature’s 1988 statutory amendments and ultimately

concluded that those amendments provided the previously missing “legal

impediment,” Acosta, 671 So. 2d at 150, to prevent medical malpractice

defendants from conducting ex parte meetings with plaintiffs’ treating physicians.

Specifically, Acosta recognized that the Legislature had “create[d] a physician-

patient privilege where none existed before” and had “provide[d] an explicit but

limited scheme for the disclosure of personal medical information.” Id. at 154.


                                       - 62 -
Acosta went on to reject the proposed ex parte conferences because they did not

fall within the statute’s narrow “medical negligence” exception. Id. at 156.14 In

other words, Acosta recognized that the Legislature had broadly protected a

patient’s medical information and that the Legislature had created “a strict scheme

for limited disclosure” which did not include a specific exception for the disclosure

of protected information during ex parte conferences with treating physicians. Id.

In reaching its holding, Acosta noted that “the legislature has considerable latitude

in providing Florida citizens with a high degree of privacy in their medical

information.” Id.

      Similarly, Hasan—which was decided in 2012, shortly before the 2013

statutory amendments at issue in this case—noted that the 1988 statutory

amendments “broadened the statutory protections for physician-patient

confidentiality.” Hasan, 108 So. 3d at 573. And Hasan similarly rejected the ex

parte meeting because it did not fall within the statute’s “limited, defined

exceptions.” Id. at 578. Thus, Acosta and Hasan both recognized that the

Legislature had closed the door on ex parte interviews through the 1988 statutory



       14. The majority suggests that Acosta adopted a quote from Kirkland v.
Middleton, 639 So. 2d 1002, 1004 (Fla. 5th DCA 1994), which expressed a blanket
concern about ex parte interviews and the complete lack of protection to Florida
citizens from the disclosure of information “that is totally irrelevant to the claim.”
Majority op. at 30-31. But Acosta quoted Kirkland simply to explain how the
district court reached its decision in Kirkland. Acosta, 671 So. 2d at 152-53.


                                        - 63 -
amendments.

      Despite the clear import of these cases, the majority concludes that the cases

“actually support” the majority’s decision in this case. Majority op. at 37.

Moreover, the majority asserts that this dissent has “selective[ly] reference[d]” the

cases and “ignore[d]” those portions which support the majority’s decision.

Majority op. at 37. On the contrary, these cases offer no support to the conclusion

that the Legislature is powerless to reauthorize these ex parte meetings. For

example, the majority points to certain language from Acosta, which was later

reiterated in Hasan, in which this Court rejected the idea of permitting ex parte

conferences with treating physicians “so long as the physicians are not required to

say anything.” Majority op. at 37 (quoting Hasan, 108 So. 3d at 578 (quoting

Acosta, 671 So. 2d at 156)). The majority accurately notes that in rejecting that

idea, Acosta concluded that “[w]e believe it is pure sophistry to suggest that the

purpose and spirit of the statute would not be violated by such conferences.”

Majority op. at 37-38 (quoting Hasan, 108 So. 3d at 578 (quoting Acosta, 671 So.
2d at 156)). But this quote from Acosta does not support the majority’s decision

here. As is clear from the plain text of the quote, Acosta rejected such sham

meetings because they would violate “the purpose and spirit of the statute.”

Acosta, 671 So. 2d at 156 (emphasis added). Again, it was the statute which

protected the information, the statute which established the “strict scheme for


                                        - 64 -
limited disclosure,” id., and the statute which did not include an express exception

for the disclosure of protected information during ex parte meetings with treating

physicians. Thus, Acosta merely recognized the obvious—that it would have been

“pure sophistry,” id., to permit such sham meetings, given that the statute did not

permit the discussion of any protected information at such meetings, not even

relevant information. Here, the Legislature expressly amended the legislatively

created “strict scheme for limited disclosure,” id., so as to specifically allow for the

discussion of relevant information at ex parte meetings. The quote from Acosta,

when properly analyzed, does not support the majority’s holding. The same is true

when Acosta and the other referenced cases are properly analyzed in their entirety.

      Lastly, in both its general analysis and its attempt to read the referenced case

law to support its holding in this case, the majority repeatedly references “strict

scrutiny,” “less invasive manner,” and “least intrusive means.” Majority op. at 34,

37, 38. And the majority asserts that this dissent instead “advances the most

invasive clandestine secret interrogations as a method to deal with the fundamental

constitutional right of our citizens.” Majority op. at 34. But the majority again

misses the point. The issue here is straightforward: whether the Legislature is

permitted to once again place medical malpractice defendants on equal footing

with plaintiffs with respect to access to an important fact witness. There is no “less

restrictive” way to put the defendant on equal footing other than to allow ex parte


                                         - 65 -
access by the defendant—the plaintiff, of course, already has ex parte access to that

fact witness. Thus, the basic question is whether the Legislature may, in fact, place

the defendant on equal footing. This Court’s case law, beginning with Coralluzzo,

recognizes that prior to the Legislature’s 1988 statutory amendments, medical

malpractice defendants had equal ex parte access to nonparty treating physicians.

Thus, it stands to reason that the Legislature should very well be able to restore the

equal access that the Legislature itself took away, so long as it does so in a

HIPAA-compliant manner. The majority instead concludes that the Legislature

has no business doing so. I respectfully disagree with the majority’s analysis and

conclusion.15

                                   D. Conclusion

      To sum up, the majority here holds it unconstitutional for the Legislature to

now authorize optional ex parte meetings which are limited by a relevance

standard—even though the Legislature is the same independent branch of

government that closed the door on ex parte meetings in the first place and no



       15. The majority also makes reference to “the standard discovery
procedures with notice and participation of all parties that are employed daily
without issue in thousands of cases.” Majority op. at 42 (emphasis added). But the
majority then fails to mention that in those “thousands of cases,” plaintiffs and
defendants alike are generally permitted to contact fact witnesses on an ex parte
basis. Again, the only reason why post-1988 medical malpractice defendants have
not had equal ex parte access to those fact witnesses who happen to be nonparty
treating physicians is because the Legislature took away that equal access.


                                        - 66 -
Florida case law has ever held that the constitutional right of privacy precludes the

ex parte disclosure of information bearing on a malpractice claim. On the contrary,

the Legislature was well within its bounds to carve out a limited, HIPAA-

compliant exception to a legislatively created right in order to attempt to place

plaintiffs and defendants on a level playing field with respect to access to certain

important nonparty fact witnesses. See, e.g., Callahan v. Bledsoe, No. 16-2310-

JAR-GLR, 2017 WL 590254, at *1 (D. Kan. Feb. 14, 2017) (“[T]his District has a

well-established practice of allowing informal ex parte interviews of Plaintiff’s

treating physicians who are merely fact witnesses as long as a defendant complies

with HIPAA and its related regulations.”); Arons v. Jutkowitz, 880 N.E.2d 831,

842 (N.Y. 2007) (finding that “there was no basis for” the plaintiffs to decline to

sign “HIPAA-compliant authorizations permitting their treating physicians to

discuss the medical condition at issue in the litigation with defense counsel,” given

that the plaintiffs had “waived the physician-patient privilege as to this information

when they brought suit”).

      In short, medical malpractice claimants waive whatever constitutional

privacy rights they may have in relevant medical information. Because the 2013

amendments do not in any way authorize the discussion of irrelevant medical

information, medical malpractice claimants have no constitutional right to prevent

the ex parte meetings. I would therefore affirm the district court’s conclusion that


                                        - 67 -
the ex parte amendments do not violate the right to privacy. Consequently, I

would not address the issue of whether a person’s privacy rights survive death.

                            II. ACCESS TO COURTS

      The district court properly rejected Weaver’s argument that the 2013 ex

parte amendments unconstitutionally burden the right to access the courts

guaranteed by article I, section 21 of the Florida Constitution. In doing so, the

district court examined this Court’s decision in Kluger v. White, 281 So. 2d 1 (Fla.

1973), and concluded that the amendments did not “abolish[], eliminate[], or

severely limit[] a substantive right to redress of a specific injury.” Weaver, 170
So. 3d at 882 (emphasis omitted). The district court then examined this Court’s

decision in Warren v. State Farm Mutual Automobile Insurance Co., 899 So. 2d

1090 (Fla. 2005), and concluded that the amendments authorizing the ex parte

interviews were “a reasonable condition precedent to filing suit.” Weaver, 170 So.
3d at 882. The district court also observed that the predecessor statute to section

766.106—setting forth the original presuit notice and screening requirements—has

previously been upheld against an access to courts challenge. Id. (citing Lindberg

v. Hosp. Corp. of Am., 545 So. 2d 1384, 1386 (Fla. 4th DCA 1989), approved, 571
So. 2d 446 (Fla. 1990)).

      The majority here instead holds that the amendments violate the right of

access to courts under the unconstitutional conditions doctrine. See majority op. at


                                        - 68 -
44. Specifically, the majority finds that the amendments “require Weaver to forfeit

the constitutional right to privacy and expose her late husband’s medical and other

information (and potentially hers) . . . regardless of its relevance to her claim to

prying lawyers, insurance companies, experts, and doctors to probe, as a condition

to filing a wrongful death action.” Majority op. at 46. But the ex parte

amendments require no such “forfeit[ure].”

      As an initial matter, the majority itself recognizes that any constitutional

privacy rights with respect to relevant information are waived by plaintiffs in

medical malpractice actions. See majority op. at 27. In other words, the ex parte

amendments do not establish a plaintiff’s waiver of any constitutional privacy

rights in relevant information—instead, that waiver is accomplished by the

plaintiff’s own action in pursuing a malpractice claim. Thus, the majority’s

conclusion rests solely on the notion that the amendments “require” plaintiffs to

waive their privacy rights in irrelevant information in order to obtain access to

courts. But as noted above, nothing in the 2013 amendments authorizes the

discussion of irrelevant medical information. Because the ex parte amendments do

not “require” a waiver or forfeiture of any privacy rights that are not already

waived by the plaintiff’s own action in pursuing a malpractice claim, the

amendments cannot be said to unconstitutionally condition a plaintiff’s right of

access to courts on the waiver of the right to privacy.


                                         - 69 -
      This Court has repeatedly recognized the legitimacy of the medical

malpractice presuit process. See, e.g., Cohen, 739 So. 2d at 71-72 (“[T]he

prevailing policy of this state relative to medical malpractice actions is to

encourage the early settlement of meritorious claims and to screen out frivolous

claims. . . . This policy is best served by the free and open exchange of

information during the presuit screening process.”); Kukral v. Mekras, 679 So. 2d
278, 284 (Fla. 1996) (recognizing “the legislative policy of requiring the parties to

engage in meaningful presuit investigation, discovery and negotiations” and

“screening out frivolous lawsuits and defenses”); Weinstock v. Groth, 629 So. 2d
835, 838 (Fla. 1993) (“[T]he purpose of the chapter 766 presuit requirements is to

alleviate the high cost of medical negligence claims through early determination

and prompt resolution of claims . . . .”); Williams, 588 So. 2d at 983 (noting the

“legitimate legislative policy” of “promot[ing] the settlement of meritorious claims

at an early stage without the necessity of a full adversarial proceeding”). The 2013

ex parte amendments simply add to that legitimate presuit process by “impos[ing]

a reasonable condition precedent to filing a [medical malpractice] claim.” Warren,

899 So. 2d at 1097. Accordingly, I would affirm the district court’s conclusion

that the amendments do not violate the right of access to courts.

                        III. SEPARATION OF POWERS

      The district court rejected Weaver’s argument that the 2013 amendments


                                         - 70 -
unconstitutionally encroach on this Court’s rulemaking authority under article V,

section 2(a) of the Florida Constitution. Weaver, 170 So. 3d at 880. Specifically,

Weaver alleged that the ex parte amendments constitute “a procedural change

which impermissibly conflicts with the limitations on informal discovery methods

as outlined by Florida Rule of Civil Procedure 1.650.” Id. at 878. In rejecting

Weaver’s argument, the district court correctly concluded that the amendments do

not conflict with rule 1.650 and “are integral to other substantive portions of the

statute.” Id. at 880.

      Rule 1.650 specifically addresses section 766.106, Florida Statutes, and the

medical malpractice presuit notice and screening process. Among other things, the

rule sets forth the following three types of informal presuit discovery, along with

the procedures for conducting same: unsworn statements by parties, production of

documents or things, and physical examinations. Fla. R. Civ. P. 1.650(c)(1)-(2).

As the district court aptly noted, rule 1.650 was adopted by this Court in 1988

shortly after the enactment of chapter 88-277, § 48, Laws of Florida, in which the

Legislature amended the then-existing presuit statute to provide for those same

three specific methods of informal presuit discovery.16 Weaver, 170 So. 3d at 879-

80 (citing ch. 88-277, § 48, at 1494, Laws of Fla.); see also In re Med. Malpractice


       16. Rule 1.650 has not been updated to reflect other permissible methods of
informal presuit discovery subsequently authorized by the Legislature, including
the taking of unsworn statements from a claimant’s treating health care providers

                                        - 71 -
Presuit Screening Rules—Civil Rules of Procedure, 536 So. 2d 193, 193 (Fla.

1988). The ex parte amendments at issue do not conflict with rule 1.650. And in

any event, that procedural rule does not operate to prevent the Legislature from

making substantive changes to the medical malpractice presuit process, which is

exactly what the Legislature did through the ex parte amendments. See Kuhajda v.

Borden Dairy Co. of Ala., LLC., 202 So. 3d 391, 396 (Fla. 2016) (“A procedural

rule should not be strictly construed to defeat a statute it is designed to

implement.”); Benyard v. Wainwright, 322 So. 2d 473, 475 (Fla. 1975) (“[T]he

statute must prevail over our rule because the subject is substantive law.”).

      This Court has defined substantive law “as that part of the law which

creates, defines, and regulates rights, or that part of the law which courts are

established to administer.” Haven Fed. Sav. & Loan Ass’n v. Kirian, 579 So. 2d
730, 732 (Fla. 1991). On the other hand, “[p]rocedural law concerns the means

and method to apply and enforce those duties and rights.” Benyard, 322 So. 2d at

475. This Court has recognized that situations arise in which statutes may contain

both substantive and procedural aspects:

             Of course, statutes at times may not appear to fall exclusively
      into either a procedural or substantive classification. We have held
      that where a statute contains some procedural aspects, but those
      provisions are so intimately intertwined with the substantive rights

and the submission of written questions. See, e.g., ch. 2003-416, § 49, at 65-66,
Laws of Fla.


                                         - 72 -
      created by the statute, that statute will not impermissibly intrude on
      the practice and procedure of the courts in a constitutional sense,
      causing a constitutional challenge to fail. See Caple v. Tuttle’s
      Design-Build, Inc., 753 So. 2d 49, 54 (Fla. 2000); see also State v.
      Raymond, 906 So. 2d 1045, 1049 (Fla. 2005). If a statute is clearly
      substantive and “operates in an area of legitimate legislative concern,”
      this Court will not hold that it constitutes an unconstitutional
      encroachment on the judicial branch. Caple, 753 So. 2d at 53
      (quoting VanBibber v. Hartford Accident & Indem. Ins. Co., 439 So.
2d 880, 883 (Fla. 1983)).

Massey v. David, 979 So. 2d 931, 937 (Fla. 2008).

      Here, the amendments are “clearly substantive and ‘operate[] in an area of

legitimate legislative concern.’ ” Id. (quoting Caple, 753 So. 2d at 53). And any

procedural aspects are merely incidental. Id. As explained above, this Court has

concluded that prior to the 1988 statutory amendments, defendants had the right to

attempt to meet with plaintiffs’ nonparty treating physicians on an ex parte basis.

See Coralluzzo, 450 So. 2d at 859. And in the wake of the 1988 statutory

amendments, this Court has twice recognized that the Legislature closed the door

on those ex parte meetings by creating a broad physician/patient confidentiality

privilege with only certain limited exceptions. See Hasan, 108 So. 3d at 576-77;

Acosta, 671 So. 2d at 154. The ex parte amendments at issue thus “regulate,”

Kirian, 579 So. 2d at 732, legislatively created rights by once again allowing for ex

parte meetings—but only under certain circumstances and conditions. And the

amendments do so in a medical malpractice area that this Court has recognized

involves “legitimate legislative policy.” Williams, 588 So. 2d at 983.

                                        - 73 -
      As the district court recognized, this Court previously rejected the argument

that the medical malpractice presuit notice requirement violates the separation of

powers. Weaver, 170 So. 3d at 878-79 (citing Williams, 588 So. 2d at 983).

Williams, which involved the original medical malpractice presuit notice and

reasonable investigation statute enacted in 1985, examined the overall presuit

process, noting that “[t]he statute . . . established a process intended to promote the

settlement of meritorious claims at an early stage without the necessity of a full

adversarial proceeding.” Williams, 588 So. 2d at 983. And Williams concluded

“that the statute is primarily substantive and that it has been procedurally

implemented by our rule 1.650, Florida Rules of Civil Procedure.” Id. Nothing in

Williams supports the opposite conclusion here—that is, that the ex parte

amendments are procedural.

      I would affirm the district court’s conclusion that the ex parte amendments

do not unconstitutionally encroach on this Court’s rulemaking authority.

                                IV. SPECIAL LAW

      The district court rejected Weaver’s argument that the 2013 amendments

constitute a prohibited special law in violation of article III, section 11 of the

Florida Constitution. In doing so, the district court examined the two factors set

forth by this Court in Biscayne Kennel Club, Inc. v. Florida State Racing

Commission, 165 So. 2d 762, 763-64 (Fla. 1964), for determining whether a law


                                         - 74 -
that operates through a classification system is a valid general law. Weaver, 170
So. 3d at 881. The district court concluded that the ex parte amendments met those

two criteria and thus constituted a valid general law. Id. The district court also

rejected Weaver’s argument that this Court’s plurality decision in Estate of McCall

v. United States, 134 So. 3d 894 (Fla. 2014), compels the conclusion “that medical

malpractice plaintiffs now may not be treated differently from other plaintiffs

because no medical malpractice crisis exists.” Weaver, 170 So. 3d at 881. I would

affirm the district court’s conclusion that the 2013 amendments are a valid general

law.

       Article III, section 11(a) of the Florida Constitution prohibits special laws or

general laws of local application pertaining to certain subjects, including “rules of

evidence in any court” and “conditions precedent to bringing any civil or criminal

proceedings.” Art. III, §§ 11(a)(3), (a)(7), Fla. Const.

       This Court has explained that “a special law is one relating to, or designed to

operate upon, particular persons or things, or one that purports to operate upon

classified persons or things when classification is not permissible or the

classification adopted is illegal.” Dep’t of Bus. Reg. v. Classic Mile, Inc., 541 So.
2d 1155, 1157 (Fla. 1989) (quoting State ex rel. Landis v. Harris, 163 So. 237, 240

(Fla. 1934)).

       On the other hand, a law is general if “it operates uniformly upon subjects as


                                         - 75 -
they may exist in the state, applies uniformly within permissible classifications,

operates universally throughout the state or so long as it relates to a state function

or instrumentality.” Dep’t of Legal Affairs v. Sanford-Orlando Kennel Club, Inc.,

434 So. 2d 879, 881 (Fla. 1983). “A general law operates uniformly, not because it

operates upon every person in the state, but because every person brought under

the law is affected by it in a uniform fashion.” Id.

      Here, the ex parte amendments involve a legislative classification—medical

malpractice claimants and defendants. Thus, the following two factors determine

whether that classification is valid: (1) whether the class is “open to others who

may enter it”; and (2) whether there is “a rational distinction between those in the

class and those outside it, when the purpose of the legislation and the subject of the

regulation are considered.” Biscayne Kennel Club, 165 So. 2d at 764.

      The first Biscayne Kennel Club prong is undoubtedly met—the class here is

not closed but rather is “open” to all future parties to medical malpractice actions.

Thus, the only question is whether there is “a rational distinction between those in

the class and those outside it, when the purpose of the legislation and the subject of

the regulation are considered.” Id. The district court correctly concluded that there

is such a rational distinction. The ex parte amendments are consistent with

decades of precedent finding that it is appropriate to treat medical malpractice

claimants and defendants differently than other personal injury claimants and


                                         - 76 -
defendants. Medical malpractice is an area that has been historically regulated by

the Legislature with the goal of “ensuring the availability of adequate medical

care.” Weaver, 170 So. 3d at 881.

      Weaver argues that the ex parte amendments impermissibly treat medical

malpractice claimants differently and less favorably than all other personal injury

claimants. Weaver also takes issue with the district court’s dismissal of McCall.

Specifically, Weaver argues that because the McCall plurality found that no

medical malpractice insurance crisis currently exists, it was error for the district

court below to justify the ex parte amendments by relying on “a decades-old

finding” by the Legislature that a medical malpractice crisis existed at the time the

presuit process was originally enacted. Weaver’s arguments are not persuasive.

      As an initial matter, McCall has no application to this case. McCall

involved an equal protection challenge to statutory caps on noneconomic damages

and had nothing to do with the issue of prohibited special laws. McCall, 134 So.
3d at 897. Moreover, any suggestion that a medical malpractice “crisis” must, in

fact, exist as a prerequisite for permissible legislative classifications involving

medical malpractice parties is unwarranted. A special law inquiry does not involve

this Court acting as a super-legislative body to review the Legislature’s policy

decisions. Instead, as it relates to the second Biscayne Kennel Club prong, the

appropriate inquiry is whether there is “a rational distinction between those in the


                                         - 77 -
class and those outside it, when the purpose of the legislation and the subject of the

regulation are considered.” Biscayne Kennel Club, 165 So. 2d at 764 (emphasis

added).

      As to the “subject of the regulation,” id., chapter 766, Florida Statutes, is

entitled “Medical Malpractice and Related Matters.” Because the subject being

regulated is medical malpractice matters—and not all personal injury tort matters,

including those unrelated to medical malpractice—it obviously makes sense that

the ex parte amendments classify medical malpractice claimants and defendants

differently than other personal injury claimants and defendants.

      As to the “purpose of the legislation,” Biscayne Kennel Club, 165 So. 2d at

764, the district court noted that the presuit notice and investigation statutes “were

originally enacted by the Legislature to combat the financial crisis in the medical

liability insurance industry by encouraging early settlement and negotiation of

claims.” Weaver, 170 So. 3d at 881 (citing Univ. of Miami v. Echarte, 618 So. 2d
189, 191-92 (Fla. 1993)). In the years since that original enactment, this Court has

described the purpose of the presuit process in general terms. Namely, the purpose

is to attempt to control “the high cost of medical negligence claims through early

determination and prompt resolution of claims,” Weinstock, 629 So. 2d at 838, and

“promot[ing] the settlement of meritorious claims at an early stage without the

necessity of a full adversarial proceeding,” Williams, 588 So. 2d at 983. “Indeed,


                                        - 78 -
the prevailing policy of this state relative to medical malpractice actions is to

encourage the early settlement of meritorious claims.” Cohen, 739 So. 2d at 71.

And the best way to accomplish that “prevailing policy” is through “the free and

open exchange of information during the presuit screening process,” id. at 72, and

by “requiring the parties to engage in meaningful presuit investigation, discovery

and negotiations,” Kukral, 679 So. 2d at 284. Providing both sides in a medical

malpractice suit with the same pretrial access (potentially) to important nonparty

fact witnesses is undoubtedly rationally related to the Legislature’s interest in

promoting early settlement and attempting to keep costs down in order to help

make Florida an attractive place for doctors to practice. In other words, the

legislative classification here between parties to medical malpractice claims and

parties to other personal injury tort claims is rational when considering “the

purpose of the legislation.” Biscayne Kennel Club, 165 So. 2d at 764.

      This Court recently explained the burden on a party challenging a legislative

classification:

            This Court has held that the law must be upheld unless the
      Legislature could not have any reasonable ground for believing that
      there were public considerations justifying the particular classification
      and distinction made. North Ridge Gen. Hosp., Inc. v. City of
      Oakland Park, 374 So. 2d 461, 465 (Fla. 1979). Further, this Court
      has held that “one who assails the classification has the burden of
      showing that it is arbitrary and unreasonable.” Id. at 465. The
      appellees have not met this burden.




                                         - 79 -
License Acquisitions, LLC v. Debary Real Estate Holdings, LLC, 155 So. 3d 1137,

1149 (Fla. 2014). The issue here is not whether a medical malpractice “crisis”

exists, but rather whether Weaver has shown that “the Legislature could not have

had any reasonable ground for believing that there were public considerations

justifying the particular classification and distinction made.” North Ridge Gen.

Hosp., 374 So. 2d at 465 (emphasis added). And Weaver does not come close to

meeting this burden.

                                V. CONCLUSION

      For the reasons explained above, I would affirm the First District’s decision

in Weaver. The ex parte amendments do not violate the right to privacy or the

right of access to courts protected by the Florida Constitution. And the ex parte

amendments do not unconstitutionally encroach on this Court’s rulemaking

authority or constitute a prohibited special law. I dissent.

POLSTON and LAWSON, JJ., concur.

Application for Review of the Decision of the District Court of Appeal – Statutory
Validity

      First District - Case No. 1D14-3178

      (Escambia County)

Virginia M. Buchanan of Levin, Papantonio, Thomas, Mitchell, Rafferty &
Proctor, P.A., Pensacola, Florida; Robert S. Peck of Center for Constitutional
Litigation, P.C., Fairfax Station, Virginia,

      for Petitioner

                                        - 80 -
Mark Hicks and Erik P. Bartenhagen of Hicks, Porter, Ebenfeld & Stein, P.A.,
Miami, Florida,

      for Respondent

Philip M. Burlington and Adam J. Richardson of Burlington & Rockenbach, P.A.,
West Palm Beach, Florida,

      for Amicus Curiae Florida Justice Association

Pamela Jo Bondi, Attorney General, and Jordan E. Pratt, Deputy Solicitor General,
Office of the Attorney General, Tallahassee, Florida,

      for Amicus Curiae State of Florida

Andrew S. Bolin of Beytin, McLaughlin, McLaughlin, O’Hara, Bocchino & Bolin,
P.A., Tampa, Florida,

      for Amici Curiae Florida Hospital Association, The Florida Medical
      Association, and The American Medical Association

Mark K. Delegal and Tiffany A. Roddenberry of Holland & Knight LLP,
Tallahassee, Florida; and William W. Large, Esq. of Florida Justice Reform
Institute, Tallahassee, Florida,

      for Amicus Curiae The Florida Justice Reform Institute




                                      - 81 -